


110 HR 1851 : Section 8 Voucher Reform Act of

U.S. House of Representatives
2007-07-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IIB
		110th CONGRESS
		1st Session
		H. R. 1851
		IN THE SENATE OF THE UNITED
		  STATES
		
			July 16, 2007
			 Received; read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		AN ACT
		To reform the housing choice voucher
		  program under section 8 of the United States Housing Act of
		  1937.
	
	
		1.Short titleThis Act may be cited as the
			 Section 8 Voucher Reform Act of
			 2007.
		2.Inspection of dwelling
			 units
			(a)In
			 GeneralSection 8(o)(8) of
			 the United States Housing Act of 1937 (42 U.S.C. 1437f(o)(8)) is
			 amended—
				(1)by striking
			 subparagraph (A) and inserting the following new subparagraph:
					
						(A)Initial
				inspection
							(i)In
				generalFor each dwelling unit for which a housing assistance
				payment contract is established under this subsection, the public housing
				agency (or other entity pursuant to paragraph (11)) shall inspect the unit
				before any assistance payment is made to determine whether the dwelling unit
				meets the housing quality standards under subparagraph (B), except as provided
				in clause (ii) or (iii) of this subparagraph.
							(ii)Correction of
				non-life threatening conditionsIn the case of any dwelling unit that is
				determined, pursuant to an inspection under clause (i), not to meet the housing
				quality standards under subparagraph (B), assistance payments may be made for
				the unit notwithstanding subparagraph (C) if failure to meet such standards is
				a result only of non-life threatening conditions. A public housing agency
				making assistance payments pursuant to this clause for a dwelling unit shall,
				30 days after the beginning of the period for which such payments are made,
				suspend any assistance payments for the unit if any deficiency resulting in
				noncompliance with the housing quality standards has not been corrected by such
				time, and may not resume such payments until each such deficiency has been
				corrected.
							(iii)Projects
				receiving certain federal housing subsidiesIn the case of any property that within the
				previous 12 months has been determined to meet housing quality and safety
				standards under any Federal housing program inspection standard, including the
				program under section
				42 of the Internal Revenue Code of 1986 or under subtitle A of
				title II of the Cranston Gonzalez National Affordable Housing Act of 1990, a
				public housing agency may authorize occupancy before the inspection under
				clause (i) has been completed, and may make assistance payments retroactive to
				the beginning of the lease term after the unit has been determined pursuant to
				an inspection under clause (i) to meet the housing quality standards under
				subparagraph (B).
							;
				
				(2)by
			 striking subparagraph (D) and inserting the following new subparagraph:
					
						(D)Biennial
				inspections
							(i)RequirementEach public housing agency providing
				assistance under this subsection (or other entity, as provided in paragraph
				(11)) shall, for each assisted dwelling unit, make inspections not less often
				than biennially during the term of the housing assistance payments contract for
				the unit to determine whether the unit is maintained in accordance with the
				requirements under subparagraph (A). The agency (or other entity) shall retain
				the records of the inspection for a reasonable time and shall make the records
				available upon request to the Secretary, the Inspector General for the
				Department of Housing and Urban Development, and any auditor conducting an
				audit under section 5(h).
							(ii)Sufficient
				inspectionAn inspection of a property shall be sufficient to
				comply with the inspection requirement under clause (i) if—
								(I)the inspection was
				conducted pursuant to requirements under a Federal, State, or local housing
				assistance program (including the HOME investment partnerships program under
				title II of the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C.
				12721 et seq.)); and
								(II)pursuant to such
				inspection, the property was determined to meet the standards or requirements
				regarding housing quality or safety applicable to units assisted under such
				program, and, if a non-Federal standard was used, the public housing agency has
				certified to the Secretary that such standards or requirements provide the same
				protection to occupants of dwelling units meeting such standards or
				requirements as, or greater protection than, the housing quality standards
				under subparagraph (B).
								;
				and
				(3)by redesignating
			 subparagraph (E) as subparagraph (G);
				(4)by inserting after
			 subparagraph (D) the following new subparagraphs:
					
						(E)Interim
				inspectionsUpon notification to the public housing agency, by a
				family on whose behalf tenant-based rental assistance is provided under this
				subsection or by a government official, that the dwelling unit for which such
				assistance is provided does not comply with the housing quality standards under
				subparagraph (B), the agency shall inspect the dwelling unit—
							(i)in
				the case of any condition that is life-threatening, within 24 hours after
				receipt of such notice; and
							(ii)in the case of
				any condition that is not life-threatening, within 15 days after receipt of
				such notice.
							(F)Enforcement of
				housing quality standards
							(i)Determination of
				noncomplianceA dwelling unit that is covered by a housing
				assistance payments contract under this subsection shall be considered, for
				purposes of this subparagraph, to be in noncompliance with the housing quality
				standards under subparagraph (B) if—
								(I)the public housing
				agency or an inspector authorized by the State or unit of local government
				determines upon inspection of the unit that the unit fails to comply with such
				standards;
								(II)the agency or
				inspector notifies the owner of the unit in writing of such failure to comply;
				and
								(III)the failure to
				comply is not corrected—
									(aa)in
				the case of any such failure that is a result of life-threatening conditions,
				within 24 hours after receipt of such notice; and
									(bb)in
				the case of any such failure that is a result of non-life threatening
				conditions, within 30 days after receipt of such notice or such other
				reasonable period as the public housing agency may establish.
									(ii)Withholding of
				assistance amountsThe public
				housing agency shall withhold all of the assistance amounts under this
				subsection with respect to a dwelling unit that is in noncompliance with
				housing quality standards under subparagraph (B). Upon completion of repairs by
				the public housing agency or the owner sufficient so that the dwelling unit
				complies with such housing quality standards, the agency shall recommence
				payments under the housing assistance payments contract to the owner of the
				dwelling unit.
							(iii)Use of
				withheld assistance to pay for repairsThe public housing agency may use such
				amounts withheld to make repairs to the dwelling unit or to contract to have
				repairs made, except that a contract to make repairs may not be entered into
				with the inspector for the dwelling unit referred to in clause (i)(I).
							(iv)Protection of
				tenantsAn owner of a
				dwelling unit may not terminate the tenancy of any tenant or refuse to renew a
				lease for such unit because of the withholding of assistance pursuant to this
				subparagraph. During the period that assistance is withheld pursuant to this
				subparagraph, the tenant may terminate the tenancy by notifying the
				owner.
							(v)Termination of
				lease or assistance payments contractIf assistance amounts under this section
				for a dwelling unit are withheld pursuant to clause (ii) and the owner does not
				correct the noncompliance within 60 days after the effective date of the
				determination of noncompliance under clause (i), or such other reasonable
				period as the public housing agency may establish, and the agency does not use
				its authority under clause (iii), the agency shall terminate the housing
				assistance payments contract for the dwelling unit.
							(vi)RelocationIf the public housing agency terminates the
				housing assistance payments contract for a dwelling unit, the lease for any
				family residing in that unit shall terminate and the family may remain in the
				unit subject to a new lease as an unassisted family. The agency shall provide
				the family residing in such a dwelling unit a period of 90 days, beginning upon
				termination of the contract, to lease a new residence to assist with the
				tenant-based rental assistance made available under this section for the
				family. If the family is unable to lease such a new residence during such
				period, the public housing agency shall extend the period during which the
				family may lease a new residence to be assisted with such assistance or provide
				such family a preference for occupancy in a dwelling unit of public housing
				owned or operated by the agency that first becomes available for occupancy
				after the expiration of such period. The agency shall provide reasonable
				assistance to the family in finding a new residence, including use of two
				months of any assistance amounts withheld pursuant to clause (ii) for costs
				associated with relocation of the family to a new residence.
							(vii)Limitation of
				liability of public housing agenciesA public housing agency that
				uses its authority under clause (iii) shall not, if the agency accomplishes the
				work through a contractor that is licensed, bonded, and insured in amounts and
				with coverage as required by the Secretary, be liable for any injury or damages
				that may result to persons or to any property owned by the tenant or
				owner.
							(viii)Tenant-caused
				damagesIf a public housing agency determines that any damage to
				a dwelling unit that results in a failure of the dwelling unit to comply with
				housing quality standards under subparagraph (B), other than any damage
				resulting from ordinary use, was caused by the tenant, any member of the
				tenant’s household, or any guest or other person under the tenant’s control,
				the agency may, in the discretion of the agency, waive the applicability of
				this subparagraph, except that this clause shall not exonerate a tenant from
				any liability otherwise existing under applicable law for damages to the
				premises caused by such tenant.
							(ix)ApplicabilityThis
				subparagraph shall apply to any dwelling unit for which a housing assistance
				payments contract is entered into or renewed after the date of the
				effectiveness of the regulations implementing this
				subparagraph.
							.
				
				(b)RegulationsThe Secretary of Housing and Urban
			 Development shall issue any regulations necessary to carry out the amendment
			 made by subsection (a)(3) not later than the expiration of the 12-month period
			 beginning upon the date of the enactment of this Act. Such regulations shall
			 take effect not later than the expiration of the 90-day period beginning upon
			 such issuance. This subsection shall take effect upon enactment of this
			 Act.
			3.Rent reform and income
			 reviews
			(a)Rent for public
			 housing and section 8 programsSection 3 of the United States Housing Act
			 of 1937 (42 U.S.C.
			 1437a(a)) is amended—
				(1)in subsection
			 (a)—
					(A)in paragraph (1)
			 by inserting Low-income
			 occupancy requirement and rental payments.— after
			 (1);
					(B)in paragraph
			 (1)—
						(i)by
			 striking paragraph (2) and inserting paragraphs (2) and
			 (3); and
						(ii)by
			 striking paragraph (3) and inserting paragraph
			 (4);
						(C)in paragraph
			 (2)(A)(i), by striking paragraph (3) and inserting
			 paragraph (4);
					(D)by redesignating
			 paragraphs (4) and (5) as paragraphs (5) and (6), respectively;
					(E)by inserting after
			 paragraph (2) the following new paragraph:
						
							(3)PHA authority to
				establish alternative rents
								(A)Rent flexibility
				for public housing and voucher programSubject to the
				requirements under subparagraph (B), a public housing agency may establish for
				public housing and for families on whose behalf assistance is provided under
				the program for tenant-based voucher assistance under section 8(o)—
									(i)a
				tenant rent structure in which—
										(I)the public housing agency establishes,
				based on the rental value of the unit, as determined by the public housing
				agency—
											(aa)a
				ceiling rent for each dwelling unit that it owns and operates; and
											(bb)a
				ceiling on the amount of the tenant contribution toward rent required of a
				family provided tenant-based assistance; and
											(II)such ceiling rent
				and tenant contribution are adjusted periodically on the basis of an inflation
				index or a recalculation of the rental value of the unit (which may be
				recalculated by unit or by building);
										(ii)an income-tiered
				tenant rent structure in which the amount of rent a family shall pay is set and
				distributed on the basis of broad tiers of income and such tiers and rents are
				adjusted on the basis of an annual cost index except that families entering
				public housing shall not be offered a rent lower than the rent corresponding to
				their income tier; or
									(iii)a tenant rent
				structure in which the amount of rent a family shall pay is based on a
				percentage of family income, except that lower percentages may apply only with
				respect to earned income; such a rent structure may provide for an amount of
				rent based on a calculation of earned income that provides for disregard of a
				higher percentage or higher dollar amount, or both, than provided for in
				paragraph (8)(B).
									(B)LimitationNotwithstanding
				the authority provided under subparagraph (A), the amount paid for rent
				(including the amount allowed for tenant-paid utilities) by any family for a
				dwelling unit in public housing or for rental of a dwelling unit for which
				tenant-based voucher assistance under section 8(o) is provided may not exceed
				the amount determined under subsection (a)(1) of this section or section 8(o),
				respectively. The Secretary shall issue regulations and establish procedures to
				ensure compliance with this subparagraph.
								(C)Elderly families
				and disabled familiesNotwithstanding any other provision of this
				Act, this paragraph shall not apply to elderly families and disabled
				families.
								;
				and
					(F)by adding at the
			 end the following new paragraphs:
						
							(7)Reviews of
				family income
								(A)FrequencyReviews
				of family income for purposes of this section shall be made—
									(i)in
				the case of all families, upon the initial provision of housing assistance for
				the family;
									(ii)annually thereafter, except as provided in
				subparagraph (B)(i);
									(iii)upon the request
				of the family, at any time the income or deductions (under subsection (b)(5))
				of the family change by an amount that is estimated to result in a decrease of
				$1,500 (or such lower amount as the public housing agency may, at the option of
				the agency or owner, establish) or more in annual adjusted income; and
									(iv)at any time the income or deductions (under
				subsection (b)(5)) of the family change by an amount that is estimated to
				result in an increase of $1,500 or more in annual adjusted income, except that
				any increase in the earned income of a family shall not be considered for
				purposes of this clause (except that earned income may be considered if the
				increase corresponds to previous decreases under clause (iii)), except that a
				public housing agency or owner may elect not to conduct such review in the last
				three months of a certification period.
									(B)Fixed-income
				families
									(i)Self
				certification and 3-year reviewIn the case of any family described in
				clause (ii), after the initial review of the family’s income pursuant to
				subparagraph (A)(i), the public housing agency or owner shall not be required
				to conduct a review of the family’s income pursuant to subparagraph (A)(ii) for
				any year for which such family certifies, in accordance with such requirements
				as the Secretary shall establish, that the income of the family meets the
				requirements of clause (ii) of this subparagraph, except that the public
				housing agency or owner shall conduct a review of each such family’s income not
				less than once every 3 years.
									(ii)Eligible
				familiesA family described in this clause is a family who has an
				income, as of the most recent review pursuant to subparagraph (A) or clause (i)
				of this subparagraph, of which 90 percent or more consists of fixed income, as
				such term is defined in clause (iii).
									(iii)Fixed
				incomeFor purposes of this subparagraph, the term fixed
				income includes income from—
										(I)the supplemental
				security income program under title XVI of the Social Security Act, including
				supplementary payments pursuant to an agreement for Federal administration
				under section 1616(a) of the Social Security Act and payments pursuant to an
				agreement entered into under section 212(b) of
				Public Law
				93–66;
										(II)Social Security
				payments;
										(III)Federal, State,
				local and private pension plans; and
										(IV)other periodic
				payments received from annuities, insurance policies, retirement funds,
				disability or death benefits, and other similar types of periodic
				receipts.
										(C)In
				generalReviews of family
				income for purposes of this section shall be subject to the provisions of
				section 904 of the Stewart B. McKinney Homeless Assistance Amendments Act of
				1988.
								(8)Calculation of
				income
								(A)Use of prior
				year’s incomeExcept as
				otherwise provided in this paragraph, in determining the income of a family for
				a year, a public housing agency or owner may use the income of the family as
				determined by the agency or owner for the preceding year, taking into
				consideration any redetermination of income during such prior year pursuant to
				clause (iii) or (iv) of paragraph (7)(A).
								(B)Earned
				incomeFor purposes of this
				section, the earned income of a family for a year shall be the amount of earned
				income by the family in the prior year minus an amount equal to 10 percent of
				the lesser of such prior year’s earned income or $10,000, except that the
				income of a family for purposes of section 16 (relating to eligibility for
				assisted housing and income mix) shall be determined without regard to any
				reduction under this subparagraph.
								(C)Inflationary
				adjustment for fixed income familiesIf, for any year, a public housing agency
				or owner determines the income for any family described in paragraph
				(7)(B)(ii), or the amount of fixed income of any other family, based on the
				prior year’s income or fixed income, respectively, pursuant to subparagraph
				(A), such prior year’s income or fixed income, respectively, shall be adjusted
				by applying an inflationary factor as the Secretary shall, by regulation,
				establish.
								(D)Other
				incomeIf, for any year, a
				public housing agency or owner determines the income for any family based on
				the prior year’s income, with respect to prior year calculations of types of
				income not subject to subparagraph (B), a public housing agency or owner may
				make other adjustments as it considers appropriate to reflect current
				income.
								(E)Safe
				harborA public housing
				agency or owner may, to the extent such information is available to the public
				housing agency or owner, determine the family’s income for purposes of this
				section based on timely income determinations made for purposes of other
				means-tested Federal public assistance programs (including the program for
				block grants to States for temporary assistance for needy families under part A
				of title IV of the Social Security Act, a program for medicaid assistance under
				a State plan approved under title XIX of the Social Security Act, and the food
				stamp program as defined in section 3(h) of the Food Stamp Act of 1977). The
				Secretary shall, in consultation with other appropriate Federal agencies,
				develop procedures to enable public housing agencies and owners to have access
				to such income determinations made by other Federal programs.
								(F)PHA and owner
				complianceA public housing
				agency or owner may not be considered to fail to comply with this paragraph or
				paragraph (7) due solely to any de minimus errors made by the agency or owner
				in calculating family
				incomes.
								;
					(2)by striking
			 subsections (d) and (e); and
				(3)by redesignating
			 subsection (f) as subsection (d).
				(b)IncomeSection 3(b) of the United States Housing
			 Act of 1937 (42
			 U.S.C. 1437a(b)) is amended—
				(1)by
			 striking paragraph (4) and inserting the following new paragraph:
					
						(4)IncomeThe term income means, with
				respect to a family, income received from all sources by each member of the
				household who is 18 years of age or older or is the head of household or spouse
				of the head of the household, plus unearned income by or on behalf of each
				dependent who is less than 18 years of age, as determined in accordance with
				criteria prescribed by the Secretary, in consultation with the Secretary of
				Agriculture, subject to the following requirements:
							(A)Included
				amountsSuch term includes recurring gifts and receipts, actual
				income from assets, and profit or loss from a business.
							(B)Excluded
				amountsSuch term does not include—
								(i)any imputed return
				on assets; and
								(ii)any amounts that would be eligible for
				exclusion under section 1613(a)(7) of the Social Security Act (42 U.S.C.
				1382b(a)(7)).
								(C)Earned income of
				studentsSuch term does not
				include earned income of any dependent earned during any period that such
				dependent is attending school on a full-time basis or any grant-in-aid or
				scholarship amounts related to such attendance used for the cost of tuition or
				books.
							(D)Educational
				savings accountsIncome shall be determined without regard to any
				amounts in or from, or any benefits from, any Coverdell education savings
				account under section
				530 of the Internal Revenue Code of 1986 or any qualified
				tuition program under section 529 of such Code.
							(E)Other
				exclusionsSuch term shall
				not include other exclusions from income as are established by the Secretary or
				any amount required by Federal law to be excluded from consideration as income.
				The Secretary may not require a public housing agency or owner to maintain
				records of any amounts excluded from income pursuant to this
				subparagraph.
							;
				and
				(2)by striking
			 paragraph (5) and inserting the following new paragraph:
					
						(5)Adjusted
				incomeThe term adjusted income means, with respect
				to a family, the amount (as determined by the public housing agency or owner)
				of the income of the members of the family residing in a dwelling unit or the
				persons on a lease, after any deductions from income as follows:
							(A)Elderly and
				disabled families$725 in the
				case of any family that is an elderly family or a disabled family.
							(B)DependentsIn the case of any family that includes a
				member or members who—
								(i)are less than 18
				years of age or attending school or vocational training on a full-time basis;
				or
								(ii)is a person with disabilities who is 18
				years of age or older and resides in the household,
								$500
				for each such member.(C)Health and
				medical expensesThe amount,
				if any, by which 10 percent of annual family income is exceeded by the sum
				of—
								(i)in
				the case of any elderly or disabled family, any unreimbursed health and medical
				care expenses; and
								(ii)any unreimbursed
				reasonable attendant care and auxiliary apparatus expenses for each handicapped
				member of the family, to the extent necessary to enable any member of such
				family to be employed.
								(D)Permissive
				deductionsSuch additional deductions as a public housing agency
				may, at its discretion, establish, except that the Secretary shall establish
				procedures to ensure that such deductions do not increase Federal
				expenditures.
							The
				Secretary shall annually adjust the amounts of the exclusions under
				subparagraphs (A) and (B), as such amounts may have been previously adjusted,
				by applying an inflationary factor as the Secretary shall, by regulation,
				establish. If the dollar amount of any such exclusion determined for any year
				by applying such inflationary factor is not a multiple of $25, the Secretary
				shall round such amount to the next lowest multiple of
				$25..
				(c)Housing choice
			 voucher programParagraph (5) of section 8(o) of the United
			 States Housing Act of 1937 (42 U.S.C. 1437f(o)(5)) is
			 amended—
				(1)in the paragraph
			 heading, by striking Annual review and inserting
			 Reviews;
				(2)in subparagraph
			 (A)—
					(A)by striking
			 the provisions of and inserting paragraphs (7) and (8) of
			 section 3(a) and to; and
					(B)by striking
			 and shall be conducted upon the initial provision of housing assistance
			 for the family and thereafter not less than annually; and
					(3)in
			 subparagraph (B), by striking the second sentence.
				(d)Enhanced voucher
			 programSection 8(t)(1)(D) of the United States Housing Act of
			 1937 (42 U.S.C.
			 1437f(t)(1)(D)) is amended by striking income
			 each place such term appears and inserting annual adjusted
			 income.
			(e)Project-based
			 housingParagraph (3) of section 8(c) of the United States
			 Housing Act of 1937 (42 U.S.C. 1437f(c)(3)) is amended
			 by striking the last sentence.
			(f)Impact on public
			 housing revenues
				(1)Interaction with
			 asset management ruleIf the
			 Secretary of Housing and Urban Development determines that the application of
			 the amendments made by this section results in a reduction in the rental income
			 of a public housing agency that is not de minimus during the period that the
			 operating formula income is frozen at a level that does not fully reflect the
			 changes made by such amendments, the Secretary shall make appropriate
			 adjustments in the formula income of the agency.
				(2)HUD reports on
			 public housing revenue impactFor each of fiscal years 2008 and
			 2009, the Secretary of Housing and Urban Development shall submit a report to
			 Congress identifying and calculating the impact of changes made by the
			 amendments made by this section on the revenues and costs of operating public
			 housing units.
				(g)Effective date
			 and transitionThe amendments made by this section shall apply
			 with respect to fiscal year 2008 and fiscal years thereafter.
			4.Eligibility for
			 assistance based on assets and income
			(a)AssetsSection 16 of the United States Housing Act
			 of 1937 (42 U.S.C.
			 1437n) is amended by inserting after subsection (d) the
			 following new subsection:
				
					(e)Eligibility for
				assistance based on assets
						(1)Limitation on
				assetsSubject to paragraph (3) and notwithstanding any other
				provision of this Act, a dwelling unit assisted under this Act may not be
				rented and assistance under this Act may not be provided, either initially or
				at each recertification of family income, to any family—
							(A)whose net family assets exceed $100,000, as
				such amount is adjusted annually by applying an inflationary factor as the
				Secretary considers appropriate; or
							(B)who has a present
				ownership interest in, and a legal right to reside in, real property that is
				suitable for occupancy as a residence, except that the prohibition under this
				subparagraph shall not apply to—
								(i)any property for
				which the family is receiving assistance under this Act;
								(ii)any person that is
				a victim of domestic violence; or
								(iii)any family that
				is making a good faith effort to sell such property.
								(2)Net family
				assets
							(A)In
				generalFor purposes of this
				subsection, the term net family assets means, for all members of
				the household, the net cash value of all assets after deducting reasonable
				costs that would be incurred in disposing of real property, savings, stocks,
				bonds, and other forms of capital investment. Such term does not include
				interests in Indian trust land, equity accounts in homeownership programs of
				the Department of Housing and Urban Development, or Family Self Sufficiency
				accounts.
							(B)ExclusionsSuch
				term does not include—
								(i)the value of
				personal property, except for items of personal property of significant value,
				as the public housing agency may determine;
								(ii)the value of any
				retirement account;
								(iii)any amounts
				recovered in any civil action or settlement based on a claim of malpractice,
				negligence, or other breach of duty owed to a member of the family and arising
				out of law, that resulted in a member of the family being disabled (under the
				meaning given such term in section 1614 of the Social Security Act (42 U.S.C.
				1382c)); and
								(iv)the value of any Coverdell education
				savings account under section 530 of the Internal Revenue
				Code of 1986 or any qualified tuition program under section 529 of such
				Code.
								(C)Trust
				fundsIn cases where a trust
				fund has been established and the trust is not revocable by, or under the
				control of, any member of the family or household, the value of the trust fund
				shall not be considered an asset of a family if the fund continues to be held
				in trust. Any income distributed from the trust fund shall be considered income
				for purposes of section 3(b) and any calculations of annual family income,
				except in the case of medical expenses for a minor.
							(D)Self-certificationA
				public housing agency or owner may determine the net assets of a family, for
				purposes of this section, based on the amounts reported by the family at the
				time the agency or owner reviews the family’s income.
							(3)Compliance for
				public housing dwelling unitsWhen recertifying family income with
				respect to families residing in public housing dwelling units, a public housing
				agency may, in the discretion of the agency and only pursuant to a policy that
				is set forth in the public housing agency plan under section 5A for the agency,
				choose not to enforce the limitation under paragraph (1).
						(4)Authority to
				delay evictionsIn the case
				of a family residing in a dwelling unit assisted under this Act who does not
				comply with the limitation under paragraph (1), the public housing agency or
				project owner may delay eviction or termination of the family based on such
				noncompliance for a period of not more than 6
				months.
						.
			(b)IncomeThe
			 United States Housing Act of 1937 is amended—
				(1)in
			 section 3(a)(1) (42
			 U.S.C. 1437a(a)(1)), by striking the first sentence and
			 inserting the following: Dwelling units assisted under this Act may be
			 rented, and assistance under this Act may be provided, whether initially or at
			 time of recertification, only to families who are low-income families at the
			 time such initial or continued assistance, respectively, is provided, except
			 that families residing in dwelling units as of the date of the enactment of the
			 Section 8 Voucher Reform Act of 2007 that, under agreements in effect on such
			 date of enactment, may have incomes up to 95 percent of local area median
			 income shall continue to be eligible for assistance at recertification as long
			 as they continue to comply with such income restrictions. When recertifying
			 family income with respect to families residing in public housing dwelling
			 units, a public housing agency may, in the discretion of the agency and only
			 pursuant to a policy that is set forth in the public housing agency plan under
			 section 5A for the agency, choose not to enforce the prohibition under the
			 preceding sentence. When recertifying family income with respect to families
			 residing in dwelling units for which project-based assistance is provided, a
			 project owner may, in the owner’s discretion and only pursuant to a policy
			 adopted by such owner, choose not to enforce such prohibition. In the case of a
			 family residing in a dwelling unit assisted under this Act who does not comply
			 with the prohibition under the first sentence of this paragraph, the public
			 housing agency or project owner may delay eviction or termination of the family
			 based on such noncompliance for a period of not more than 6
			 months.;
				(2)in section 8(o)(4)
			 (42 U.S.C.
			 1437f(o)(4)), by striking the matter preceding subparagraph (A)
			 and inserting the following:
					
						(4)Eligible
				familiesAssistance under this subsection may be provided,
				whether initially or at each recertification, only pursuant to subsection (t)
				to a family eligible for assistance under such subsection or to a family who at
				the time of such initial or continued assistance, respectively, is a low-income
				family that is—
						;
				and
				(3)in section 8(c)(4) (42 U.S.C.
			 1437f(c)(4)), by striking at the time it initially
			 occupied such dwelling unit and inserting according to the
			 restrictions under section 3(a)(1).
				5.Targeting
			 assistance to low-income working families
			(a)VouchersSection 16(b)(1) of the United States
			 Housing Act of 1937 (42 U.S.C. 1437n(b)(1)) is
			 amended—
				(1)by inserting after
			 do not exceed the following: the higher of (A) the
			 poverty line (as such term is defined in section 673 of the Omnibus Budget
			 Reconciliation Act of 1981 (42 U.S.C. 9902), including any
			 revision required by such section) applicable to a family of the size involved,
			 or (B); and
				(2)by inserting
			 before the period at the end the following: ; and except that clause (A)
			 of this sentence shall not apply in the case of families residing in Puerto
			 Rico or any other territory or possession of the United States.
				(b)Public
			 housingSection 16(a)(2)(A)
			 of the United States Housing Act of 1937 (42 U.S.C. 1437n(a)(2)(A)) is
			 amended—
				(1)by inserting after
			 do not exceed the following: the higher of (i) the
			 poverty line (as such term is defined in section 673 of the Omnibus Budget
			 Reconciliation Act of 1981 (42 U.S.C. 9902), including any
			 revision required by such section) applicable to a family of the size involved,
			 or (ii); and
				(2)by
			 inserting before the period at the end the following: ; and except that
			 clause (i) of this sentence shall not apply in the case of families residing in
			 Puerto Rico or any other territory or possession of the United
			 States.
				(c)Project-based
			 section 8 assistanceSection
			 16(c)(3) of the United States Housing Act of 1937 (42 U.S.C.
			 1437n(c)(3)) is amended—
				(1)by inserting after
			 do not exceed the following: the higher of (A) the
			 poverty line (as such term is defined in section 673 of the Omnibus Budget
			 Reconciliation Act of 1981 (42 U.S.C. 9902), including any
			 revision required by such section) applicable to a family of the size involved,
			 or (B); and
				(2)by inserting
			 before the period at the end the following: ; and except that clause (A)
			 of this sentence shall not apply in the case of families residing in Puerto
			 Rico or any other territory or possession of the United States.
				6.Voucher renewal
			 funding
			(a)In
			 generalSection 8 of the United States Housing Act of 1937 (42
			 U.S.C. 1437f) is amended by striking subsection (dd) and inserting the
			 following new subsection:
				
					(dd)Tenant-based
				vouchers
						(1)Authorization of
				appropriationsThere are
				authorized to be appropriated, for each of fiscal years 2008 through 2012, such
				sums as may be necessary for tenant-based assistance under subsection (o) for
				the following purposes:
							(A)To renew all
				expiring annual contributions contracts for tenant-based rental
				assistance.
							(B)To provide
				tenant-based rental assistance for—
								(i)relocation and
				replacement of housing units that are demolished or disposed of pursuant to the
				Omnibus Consolidated Rescissions and Appropriations Act of 1996 (Public Law
				104–134);
								(ii)conversion of
				section 23 projects to assistance under this section;
								(iii)the family
				unification program under subsection (x) of this section;
								(iv)relocation of
				witnesses in connection with efforts to combat crime in public and assisted
				housing pursuant to a request from a law enforcement or prosecution
				agency;
								(v)enhanced vouchers
				authorized under subsection (t) of this section;
								(vi)vouchers in
				connection with the HOPE VI program under section 24;
								(vii)demolition or
				disposition of public housing units pursuant to section 18 of the United States
				Housing Act of 1937 (42 U.S.C. 1437p);
								(viii)mandatory and
				voluntary conversions of public housing to vouchers, pursuant to sections 33
				and 22 of the United States Housing Act of 1937, respectively (42 U.S.C.
				1437z–5, 1437t);
								(ix)vouchers
				necessary to comply with a consent decree or court order;
								(x)vouchers to replace dwelling units that
				cease to receive project-based assistance under subsection (b), (c), (d), (e),
				or (v) of this section;
								(xi)relocation and
				replacement of public housing units that are demolished or disposed of pursuant
				to eminent domain, pursuant to a homeownership program, or in connection with a
				mixed finance development method under section 35 or otherwise;
								(xii)tenant
				protection assistance, including replacement and relocation assistance;
				and
								(xiii)emergency
				voucher assistance for the protection of victims of domestic violence, dating
				violence, sexual assault, or stalking.
								Subject
				only to the availability of sufficient amounts provided in appropriation Acts,
				the Secretary shall provide tenant-based rental assistance to replace all
				dwelling units that cease to be available as assisted housing as a result of
				clause (i), (ii), (v), (vi), (vii), (viii), (x), or (xi).(2)Allocation of
				renewal funding among public housing agencies
							(A)From amounts
				appropriated for each year pursuant to paragraph (1)(A), the Secretary shall
				provide renewal funding for each public housing agency—
								(i)based on leasing and cost data from the
				preceding calendar year, as adjusted by an annual adjustment factor to be
				established by the Secretary, which shall be established using the smallest
				geographical areas for which data on changes in rental costs are annually
				available;
								(ii)by making any adjustments necessary to
				provide for the first-time renewal of vouchers funded under paragraph (1)(B)
				and of any incremental vouchers funded in previous years;
								(iii)by making any adjustments necessary for
				full year funding of vouchers ported in the prior calendar year under
				subsection (r)(2); and
								(iv)by making such
				other adjustments as the Secretary considers appropriate, including adjustments
				necessary to address changes in voucher utilization rates and voucher costs
				related to natural and other major disasters.
								(B)Leasing and cost
				dataFor purposes of
				subparagraph (A)(i), leasing and cost data shall be calculated annually by
				using the average for the preceding calendar year. Such leasing and cost data
				shall be adjusted to include vouchers that were set aside under a commitment to
				provide project-based assistance under subsection (o)(13) and to exclude
				amounts funded through advances under paragraph (3). Such leasing and cost data
				shall not include funds not appropriated for tenant-based assistance under
				section 8(o), unless the agency’s funding was prorated in the prior year and
				the agency used other funds to maintain vouchers in use.
							(C)OverleasingFor the purpose of determining allocations
				under subsection (A)(i), the leasing rate calculated for the prior calendar
				year may exceed an agency’s authorized voucher level, except that such
				calculation in 2009 shall not include amounts resulting from a leasing rate in
				excess of 103 percent of an agency’s authorized vouchers in 2008 which results
				from the use of accumulated amounts, as referred to in paragraph (4)(A).
							(D)Moving to work;
				housing innovation programNotwithstanding subparagraphs (A) and
				(B), each public housing agency participating at any time in the moving to work
				demonstration under section 204 of the Departments of Veterans Affairs and
				Housing and Urban Development, and Independent Agencies Appropriations Act,
				1996 (42 U.S.C.
				1437f note) or in the housing innovation program under section
				36 of this Act shall be funded pursuant to its agreement under such program and
				shall be subject to any pro rata adjustment made under subparagraph
				(E)(i).
							(E)Pro rata
				allocation
								(i)Insufficient
				fundsTo the extent that amounts made available for a fiscal year
				are not sufficient to provide each public housing agency with the full
				allocation for the agency determined pursuant to subparagraphs (A) and (D), the
				Secretary shall reduce such allocation for each agency on a pro rata basis,
				except that renewal funding of enhanced vouchers under section 8(t) shall not
				be subject to such proration.
								(ii)Excess
				fundsTo the extent that amounts made available for a fiscal year
				exceed the amount necessary to provide each housing agency with the full
				allocation for the agency determined pursuant to subparagraphs (A) and (D),
				such excess amounts shall be used for the purposes specified in subparagraphs
				(B) and (C) of paragraph (4).
								(F)Prompt funding
				allocationThe Secretary
				shall allocate all funds under this subsection for each year before the latter
				of (i) February 15, or (ii) the expiration of the 45-day period beginning upon
				the enactment of the appropriations Act funding such renewals.
							(3)Advances
							(A)AuthorityDuring
				the last 3 months of each calendar year, the Secretary shall provide amounts to
				any public housing agency, at the request of the agency, in an amount up to two
				percent of the allocation for the agency for such calendar year, subject to
				subparagraph (C).
							(B)UseAmounts
				advanced under subparagraph (A) may be used to pay for additional voucher
				costs, including costs related to temporary overleasing.
							(C)Use of prior
				year amountsDuring the last 3 months of a calendar year, if
				amounts previously provided to a public housing agency for tenant-based
				assistance for such year or for previous years remain unobligated and available
				to the agency—
								(i)the agency shall
				exhaust such amounts to cover any additional voucher costs under subparagraph
				(B) before amounts advanced under subparagraph (A) may be so used; and
								(ii)the amount that may be advanced under
				subparagraph (A) to the agency shall be reduced by an amount equal to the total
				of such previously provided and unobligated amounts.
								(D)RepaymentAmounts
				advanced under subparagraph (A) in a calendar year shall be repaid to the
				Secretary in the subsequent calendar year by reducing the amounts made
				available for such agency for such subsequent calendar year pursuant to
				allocation under paragraph (2) by an amount equal to the amount so advanced to
				the agency.
							(4)Recapture
							(A)In
				generalThe Secretary shall
				recapture, from amounts provided under the annual contributions contract for a
				public housing agency for a calendar year, all accumulated amounts allocated
				under paragraph (2) and from previous years that are unused by the agency at
				the end of each calendar year except—
								(i)with respect to the recapture under this
				subparagraph at the end of 2007, an amount equal to 12.5 percent of the amount
				allocated to the public housing agency for such year pursuant to paragraph
				(2)(A); and
								(ii)with respect to the recapture under this
				subparagraph at the end of each of 2008, 2009, 2010, and 2011, an amount equal
				to 5 percent of such amount allocated to the agency for such year.
				Notwithstanding any other provision of law, each public housing agency may
				retain all amounts not authorized to be recaptured under this subparagraph, and
				may use such amounts for all authorized purposes.
								(B)ReallocationNot
				later than May 1 of each calendar year, the Secretary shall—
								(i)calculate the
				aggregate unused amounts for the preceding year recaptured pursuant to
				subparagraph (A);
								(ii)set aside and
				make available such amounts as the Secretary considers appropriate to reimburse
				public housing agencies for increased costs related to portability and family
				self-sufficiency activities during such year; and
								(iii)reallocate all remaining amounts among
				public housing agencies, with priority given based on the extent to which an
				agency has utilized the amount allocated under paragraph (2) for the agency to
				serve eligible families.
								(C)UseAmounts reallocated to a public housing
				agency pursuant to subparagraph (B)(iii) may be used only to increase voucher
				leasing rates as provided under paragraph
				(2)(C).
							.
			(b)Absorption of
			 vouchers from other agenciesSection 8(r)(2) of the United States
			 Housing Act of 1937 (42 U.S.C. 1437f(r)(2)) is amended
			 by adding after the period at the end the following: The agency shall
			 absorb the family into its program for voucher assistance under this section
			 and shall have priority to receive additional funding from the Secretary for
			 the housing assistance provided for such family from amounts made available
			 pursuant to subsection (dd)(4)(B)..
			(c)Vouchers for
			 persons with disabilitiesThe
			 Secretary of Housing and Urban Development shall develop and issue, to public
			 housing agencies that received voucher assistance under section 8(o) for
			 non-elderly disabled families pursuant to appropriations Acts for fiscal years
			 1997 through 2002, guidance to ensure that, to the maximum extent practicable,
			 such vouchers continue to be provided upon turnover to qualified non-elderly
			 disabled families.
			7.Administrative
			 fees
			(a)In
			 generalSection 8(q) of the
			 United States Housing Act of 1937 (42 U.S.C.
			 1437f(q)) is amended—
				(1)in paragraph (1),
			 by striking subparagraphs (B) and (C) and inserting the following new
			 subparagraphs:
					
						(B)CalculationThe
				fee under this subsection shall—
							(i)be
				payable to each public housing agency for each month for which a dwelling unit
				is covered by an assistance contract;
							(ii)be based on the per-unit fee payable to the
				agency in fiscal year 2003, updated for each subsequent year as specified in
				subsection (iv);
							(iii)include an
				amount for the cost of issuing voucher to new participants;
							(iv)be updated each
				year using an index of changes in wage data or other objectively measurable
				data that reflect the costs of administering the program for such assistance,
				as determined by the Secretary; and
							(v)include an amount for the cost of family
				self-sufficiency coordinators, as provided in section 23(h)(1).
							(C)PublicationThe
				Secretary shall cause to be published in the Federal Register the fee rate for
				each geographic area.
						;
				and
				(2)in paragraph (4),
			 by striking 1999 and inserting 2007.
				(b)Administrative
			 fees for family self-sufficiency program costsSubsection (h) of
			 section 23 of the United States Housing Act of 1937 (42 U.S.C.
			 1437u(h)) is amended by striking paragraph (1) and inserting
			 the following new paragraph:
				
					(1)Section 8
				fees
						(A)In
				generalThe Secretary shall establish a fee under section 8(q)
				for the costs incurred in administering the self-sufficiency program under this
				section to assist families receiving voucher assistance through section
				8(o).
						(B)Eligibility for
				feeThe fee shall provide
				funding for family self-sufficiency coordinators as follows:
							(i)Base
				feeA public housing agency serving 25 or more participants in
				the family self-sufficiency program under this section shall receive a fee
				equal to the costs of employing one full-time family self-sufficiency
				coordinator. An agency serving fewer than 25 such participants shall receive a
				prorated fee.
							(ii)Additional
				feeAn agency that meets minimum performance standards shall
				receive an additional fee sufficient to cover the costs of employing a second
				family self-sufficiency coordinator if the agency has 75 or more participating
				families, and a third such coordinator if it has 125 or more participating
				families.
							(iii)Previously
				funded agenciesAn agency that received funding from the
				Department of Housing and Urban Development for more than three such
				coordinators in any of fiscal years 1998 through 2007 shall receive funding for
				the highest number of coordinators funded in a single fiscal year during that
				period, provided they meet applicable size and performance standards.
							(iv)Initial
				yearFor the first year in which a public housing agency
				exercises its right to develop an family self-sufficiency program for its
				residents, it shall be entitled to funding to cover the costs of up to one
				family self-sufficiency coordinator, based on the size specified in its action
				plan for such program.
							(v)State and
				regional agenciesFor purposes of calculating the family
				self-sufficiency portion of the administrative fee under this subparagraph,
				each administratively distinct part of a State or regional public housing
				agency shall be treated as a separate agency.
							(vi)Determination
				of number of coordinatorsIn
				determining whether a public housing agency meets a specific threshold for
				funding pursuant to this paragraph, the number of participants being served by
				the agency in its family self-sufficiency program shall be considered to be the
				average number of families enrolled in such agency’s program during the course
				of the most recent fiscal year for which the Department of Housing and Urban
				Development has data.
							(C)ProrationIf
				insufficient funds are available in any fiscal year to fund all of the
				coordinators authorized under this section, the first priority shall be given
				to funding one coordinator at each agency with an existing family
				self-sufficiency program. The remaining funds shall be prorated based on the
				number of remaining coordinators to which each agency is entitled under this
				subparagraph.
						(D)RecaptureAny
				fees allocated under this subparagraph by the Secretary in a fiscal year that
				have not been spent by the end of the subsequent fiscal year shall be
				recaptured by the Secretary and shall be available for providing additional
				fees pursuant to subparagraph (B)(ii).
						(E)Performance
				StandardsWithin six months
				after the date of the enactment of this paragraph, the Secretary shall publish
				a proposed rule specifying the performance standards applicable to funding
				under clauses (ii) and (iii) of subparagraph (B). Such standards shall include
				requirements applicable to the leveraging of in-kind services and other
				resources to support the goals of the family self-sufficiency program.
						(F)Data
				collectionPublic housing agencies receiving funding under this
				paragraph shall collect and report to the Secretary, in such manner as the
				Secretary shall require, information on the performance of their family
				self-sufficiency programs.
						(G)EvaluationThe Secretary shall conduct a formal and
				scientific evaluation of the effectiveness of well-run family self-sufficiency
				programs, using random assignment of participants to the extent practicable.
				Not later than the expiration of the 4-year period beginning upon the enactment
				of this paragraph, the Secretary shall submit an interim evaluation report to
				the Congress. Not later than the expiration of the 8-year period beginning upon
				such enactment, the Secretary shall submit a final evaluation report to the
				Congress. There is authorized to be appropriated $10,000,000 to carry out the
				evaluation under this subparagraph.
						(H)Incentives for
				innovation and high performanceThe Secretary may reserve up to
				10 percent of the amounts made available for administrative fees under this
				paragraph to provide support to or reward family self-sufficiency programs that
				are particularly innovative or highly successful in achieving the goals of the
				program.
						.
			(c)RepealSection
			 202 of the Departments of Veterans Affairs and Housing and Urban Development,
			 and Independent Agencies Appropriations Act, 1997 (42 U.S.C. 1437f
			 note; Public Law 104–204; 110 Stat. 2893) is hereby repealed.
			8.Homeownership
			(a)Section 8
			 homeownership downpayment programSection 8(y)(7) of the United
			 States Housing Act of 1937 (42 U.S.C. 1437f(y)(7)) is amended
			 by striking subparagraphs (A) and (B) and inserting the following new
			 subparagraphs:
				
					(A)In
				generalSubject to the
				provisions of this paragraph, in the case of a family on whose behalf rental
				assistance under section 8(o) has been provided for a period of not less than
				12 months prior to the date of receipt of downpayment assistance under this
				paragraph, a public housing agency may, in lieu of providing monthly assistance
				payments under this subsection on behalf of a family eligible for such
				assistance and at the discretion of the agency, provide a downpayment
				assistance grant in accordance with subparagraph (B).
					(B)Grant
				requirementsA downpayment assistance grant under this
				paragraph—
						(i)shall be used by the family only as a
				contribution toward the downpayment and reasonable and customary closing costs
				required in connection with the purchase of a home;
						(ii)shall be in the
				form of a single one-time grant; and
						(iii)may not exceed
				$10,000.
						(C)No effect on
				obtaining outside sources for downpayment assistanceThis Act may
				not be construed to prohibit a public housing agency from providing downpayment
				assistance to families from sources other than a grant provided under this Act,
				or as determined by the public housing
				agency.
					.
			(b)Use of vouchers
			 for manufactured housingSection 8(o)(12) of the United States
			 Housing Act of 1937 (42 U.S.C. 1437f(o)(12) is
			 amended—
				(1)in subparagraph
			 (A), by striking the period at the end of the first sentence and all that
			 follows through “of” in the second sentence and inserting “and rents”;
			 and
				(2)in subparagraph
			 (B)—
					(A)in clause (i), by
			 striking the rent and all that follows and inserting the
			 following: “rent shall mean the sum of the monthly payments made by a family
			 assisted under this paragraph to amortize the cost of purchasing the
			 manufactured home, including any required insurance and property taxes, the
			 monthly amount allowed for tenant-paid utilities, and the monthly rent charged
			 for the real property on which the manufactured home is located, including
			 monthly management and maintenance charges.”;
					(B)by striking clause
			 (ii); and
					(C)in clause
			 (iii)—
						(i)by
			 inserting after the period at the end the following: “If the amount of the
			 monthly assistance payment for a family exceeds the monthly rent charged for
			 the real property on which the manufactured home is located, including monthly
			 management and maintenance charges, a public housing agency may pay the
			 remainder to the family, lender or utility company, or may choose to make a
			 single payment to the family for the entire monthly assistance amount.”;
			 and
						(ii)by
			 redesignating such clause as clause (ii).
						9.PHA reporting of
			 rent payments to credit reporting agencies
			(a)In
			 generalSection 3 of the
			 United States Housing Act of 1937 (42 U.S.C. 1437a),
			 as amended by the preceding provisions of this Act, is further amended by
			 adding at the end the following new subsection:
				
					(e)PHA reporting of
				rent payments to credit reporting agencies
						(1)AuthorityTo the extent that a family receiving
				tenant-based housing choice vouchers under section 8 by a public housing agency
				agrees in writing to reporting under this subsection, the public housing agency
				may submit to consumer reporting agencies described in section 603(p) of the
				Fair Credit Reporting Act (15 U.S.C. 1681a) information
				regarding the past rent payment history of the family with respect to the
				dwelling unit for which such assistance is provided.
						(2)FormatThe
				Secretary, after consultation with consumer reporting agencies referred in
				paragraph (1), shall establish a system and format to be used by public housing
				agencies for reporting of information under such paragraph that provides such
				information in a format and manner that is similar to other credit information
				submitted to such consumer reporting agencies and is usable by such
				agencies.
						.
			(b)Effective
			 dateThe amendment made by subsection (a) shall take effect on
			 the date of the enactment of this Act.
			10.Performance
			 assessmentsSection 8(o) of
			 the United States Housing Act of 1937 (42 U.S.C. 1437f(o)) is amended by
			 adding at the end the following new paragraph:
			
				(21)Performance
				assessments
					(A)EstablishmentThe
				Secretary shall, by regulation, establish standards and procedures for
				assessing the performance of public housing agencies in carrying out the
				programs for tenant-based rental assistance under this subsection and for
				homeownership assistance under subsection (y).
					(B)ContentsThe
				standards and procedures under this paragraph shall provide for assessment of
				the performance of public housing agencies in the following areas:
						(i)Quality of
				dwelling units obtained using such assistance.
						(ii)Extent of
				utilization of assistance amounts provided to the agency and of authorized
				vouchers.
						(iii)Timeliness and
				accuracy of reporting by the agency to the Secretary.
						(iv)Effectiveness in
				carrying out policies to achieve deconcentration of poverty.
						(v)Reasonableness of rent burdens, consistent
				with public housing agency responsibilities under section
				8(o)(1)(E)(iii).
						(vi)Accurate rent calculations and subsidy
				payments.
						(vii)Effectiveness in
				carrying out family self-sufficiency activities.
						(viii)Timeliness of
				actions related to landlord participation.
						(ix)Such other areas
				as the Secretary considers appropriate.
						(C)Periodic
				assessmentUsing the standards and procedures established under
				this paragraph, the Secretary shall conduct an assessment of the performance of
				each public housing agency carrying out a program referred to in subparagraph
				(A) and shall submit a report to the Congress regarding the results of each
				such
				assessment.
					.
		11.PHA project-based
			 assistanceSection 8(o)(13) of
			 the United States Housing Act of 1937 (42 U.S.C. 1437f(o)(13)) is
			 amended—
			(1)by striking
			 subparagraph (B) and inserting the following new subparagraph:
				
					(B)Percentage
				limitation
						(i)In
				generalSubject to clause
				(ii), not more than 25 percent of the funding available for tenant-based
				assistance under this section that is administered by the agency may be
				attached to structures pursuant to this paragraph.
						(ii)ExceptionAn
				agency may attach up to an additional 5 percent of the funding available for
				tenant-based assistance under this section to structures pursuant to this
				paragraph for dwelling units that house individuals and families that meet the
				definition of homeless under section 103 of the McKinney-Vento Homeless
				Assistance Act (42
				U.S.C. 11302).
						;
				
			(2)by striking
			 subparagraph (D) and inserting the following new subparagraph:
				
					(D)Income mixing
				requirement
						(i)In
				generalExcept as provided in
				clause (ii), not more than the greater of 25 dwelling units or 25 percent of
				the dwelling units in any project may be assisted under a housing assistance
				payment contract for project-based assistance pursuant to this paragraph. For
				purposes of this subparagraph, the term project means a single
				building, multiple contiguous buildings, or multiple buildings on contiguous
				parcels of land.
						(ii)Exceptions
							(I)Certain
				housingThe limitation under
				clause (i) shall not apply in the case of assistance under a contract for
				housing consisting of single family properties, or for dwelling units that are
				specifically made available for households comprised of elderly families,
				disabled families, and families receiving supportive services. For purposes of
				the preceding sentence, the term single family properties means
				buildings with no more than four dwelling units.
							(II)Certain
				areasWith respect to areas
				in which fewer than 75 percent of families issued vouchers become participants
				in the program, the public housing agency has established the payment standard
				at 110 percent of the fair market rent for all census tracts in the area for
				the previous six months, and the public housing agency grants an automatic
				extension of 90 days (or longer) to families with vouchers who are attempting
				to find housing, clause (i) shall be applied by substituting 50
				percent for 25
				percent.
							;
			(3)in the first
			 sentence of subparagraph (F), by striking 10 years and inserting
			 15 years;
			(4)in subparagraph
			 (G)—
				(A)by inserting after
			 the period at the end of the first sentence the following: Such contract
			 may, at the election of the public housing agency and the owner of the
			 structure, specify that such contract shall be extended for renewal terms of up
			 to 15 years each, if the agency makes the determination required by this
			 subparagraph and the owner is in compliance with the terms of the
			 contract.; and
				(B)by adding at the
			 end the following: A public housing agency may agree to enter into such
			 a contract at the time it enters into the initial agreement for a housing
			 assistance payment contract or at any time thereafter that is before the
			 expiration of the housing assistance payment contract.;
				(5)in subparagraph
			 (H), by inserting before the period at the end of the first sentence the
			 following: , except that in the case of a contract unit that has been
			 allocated low-income housing tax credits and for which the rent limitation
			 pursuant to such section 42 is less than the amount that would otherwise be
			 permitted under this subparagraph, the rent for such unit may, in the sole
			 discretion of a public housing agency, be established at the higher section 8
			 rent, subject only to paragraph (10)(A);
			(6)in subparagraph
			 (I)(i), by inserting before the semicolon the following: , except that
			 the contract may provide that the maximum rent permitted for a dwelling unit
			 shall not be less than the initial rent for the dwelling unit under the initial
			 housing assistance payments contract covering the unit;
			(7)in
			 subparagraph (J)—
				(A)by striking the fifth and sixth sentences
			 and inserting the following: A public housing agency may establish and
			 utilize procedures for maintaining site-based waiting lists under which
			 applicants may apply directly at, or otherwise designate to the public housing
			 agency, the project or projects in which they seek to reside, except that all
			 applicants on the waiting list of an agency for assistance under this
			 subsection shall be permitted to place their names on such separate list. All
			 such procedures shall comply with title VI of the Civil Rights Act of 1964, the
			 Fair Housing Act, and other applicable civil rights laws. The owner or manager
			 of a structure assisted under this paragraph shall not admit any family to a
			 dwelling unit assisted under a contract pursuant to this paragraph other than a
			 family referred by the public housing agency from its waiting list, or a family
			 on a site-based waiting list that complies with the requirements of this
			 subparagraph. A public housing agency shall fully disclose to each applicant
			 each option in the selection of a project in which to reside that is available
			 to the applicant.; and
				(B)by inserting after the third sentence the
			 following new sentence: Any family who resides in a dwelling unit
			 proposed to be assisted under this paragraph, or in a unit to be replaced by a
			 proposed unit to be assisted under this paragraph shall be given an absolute
			 preference for selection for placement in the proposed unit, if the family is
			 otherwise eligible for assistance under this subsection.; and
				(8)by adding at the
			 end the following new subparagraphs:
				
					(L)Use in
				cooperative housing and elevator buildingsA public housing agency may enter into a
				housing assistance payments contract under this paragraph with respect
				to—
						(i)dwelling units in
				cooperative housing;
						(ii)notwithstanding
				subsection (c), dwelling units in a high-rise elevator project, including such
				a project that is occupied by families with children, without review and
				approval of the contract by the Secretary.
						(M)Reviews
						(i)Subsidy
				layeringA subsidy layering
				review in accordance with section 102(d) of the Department of Housing and Urban
				Development Reform Act of 1989 (42 U.S.C. 3545(d)) shall not be
				required for assistance under this subparagraph in the case of a housing
				assistance payments contract for an existing structure, or if a subsidy
				layering review has been conducted by the applicable State or local
				agency.
						(ii)Environmental
				reviewA public housing agency shall not be required to undertake
				any environmental review before entering into a housing assistance payments
				contract under this paragraph for an existing structure, except to the extent
				such a review is otherwise required by law or regulation.
						(N)Administrative
				feeThe administrative fee
				applicable to the administration of assistance under this paragraph shall be
				determined in the same manner as administrative fees applicable to other
				assistance administered under other provisions of this subsection.
					(O)Leases and
				tenancyAssistance provided
				under this paragraph shall be subject to the provisions of paragraph (7),
				except that subparagraph (A) of such paragraph shall not
				apply.
					.
			12.Rent
			 burdens
			(a)ReviewsSection 8(o)(1) of the United States
			 Housing Act of 1937 (42 U.S.C. 1437f(o)(1)) is amended
			 by striking subparagraph (E) and inserting the following new
			 subparagraph:
				
					(E)Reviews
						(i)Rent
				burdensThe Secretary shall
				monitor rent burdens and submit a report to the Congress annually on the
				percentage of families assisted under this subsection, occupying dwelling units
				of any size, that pay more than 30 percent of their adjusted incomes for rent
				and such percentage that pay more than 40 percent of their adjusted incomes for
				rent. Using information regularly reported by public housing agencies, the
				Secretary shall provide public housing agencies, on an annual basis, a report
				with the information described in the first sentence of this clause, and may
				require a public housing agency to modify a payment standard that results in a
				significant percentage of families assisted under this subsection, occupying
				dwelling units of any size, paying more than 30 percent of their adjusted
				incomes for rent.
						(ii)Concentration of
				povertyThe Secretary shall submit a report to the Congress
				annually on the degree to which families assisted under this subsection in each
				metropolitan area are clustered in lower rent, higher poverty areas and how,
				and the extent to which, greater geographic distribution of such assisted
				families could be achieved, including by increasing payment standards for
				particular communities within such metropolitan areas.
						(iii)Public housing
				agency responsibilitiesEach
				public housing agency shall make publicly available the information on rent
				burdens provided by the Secretary pursuant to clause (i), and, for agencies
				located in metropolitan areas, the information on concentration provided by the
				Secretary pursuant to clause (ii). If the percentage of families paying more
				than 30 percent or 40 percent of income exceeds the national average for either
				of such categories, as reported pursuant to clause (i), the public housing
				agency shall adjust the payment standard to eliminate excessive rent burdens
				within a reasonable time period or explain its reasons for not making such
				adjustment. The Secretary may not deny the request of a public housing agency
				to set a payment standard up to 120 percent of the fair market rent to remedy
				rent burdens in excess of the national average or undue concentration of
				families assisted under this subsection in lower rent, higher poverty sections
				of a metropolitan area except on the basis that an agency has not demonstrated
				that its request meets these criteria. If a request of a public housing agency
				has not been denied or approved with 45 days after the request is made, the
				request shall be considered to have been
				approved.
						.
			(b)Public housing
			 agency planSection 5A(d)(4)
			 of the United States Housing Act of 1937 (42 U.S.C. 1437c–1(d)(4)) is
			 amended by inserting before the period at the end the following: “, including
			 the report with respect to the agency furnished by the Secretary pursuant to
			 section 8(o)(1)(E) concerning rent burdens and, if applicable, geographic
			 concentration of voucher holders, any changes in rent or other policies the
			 public housing agency is making to address excessive rent burdens or
			 concentration, and if the public housing agency is not adjusting its payment
			 standard, its reasons for not doing so”.
			(c)Rent burdens for
			 persons with disabilitiesSubparagraph (D) of section 8(o)(1) is
			 amended by inserting before the period at the end the following: “, except that
			 a public housing agency may establish a payment standard of not more than 120
			 percent of the fair market rent where necessary as a reasonable accommodation
			 for a person with a disability, without approval of the Secretary. A public
			 housing agency may seek approval of the Secretary to use a payment standard
			 greater than 120 percent of the fair market rent as a reasonable accommodation
			 for a person with a disability”.
			13.Establishment of
			 fair market rent
			(a)In
			 generalParagraph (1) of section 8(c) of the United States
			 Housing Act of 1937 (42 U.S.C. 1437f(c)(1)) is
			 amended—
				(1)by inserting
			 (A) after the paragraph designation;
				(2)by
			 striking the seventh, eighth, and ninth sentences; and
				(3)by adding at the
			 end the following:
					
						(B)(i)The Secretary shall endeavor to define
				market areas for purposes of this paragraph in a manner that results in fair
				market rentals that are adequate to cover typical rental costs of units
				suitable for occupancy by persons assisted under this section in as wide a
				range of communities as is feasible, including communities with low poverty
				rates.
							(ii)The Secretary at a minimum shall
				define a separate market area for each—
								(I)metropolitan city, as such term is
				defined in section 102(a) of the Housing and Community Development Act of 1974
				(42 U.S.C.
				5302(a)), with more than 40,000 rental dwelling units;
				and
								(II)urban county or portion of an urban
				county, as such term is defined in such section 102(a), located outside the
				boundaries of any metropolitan city specified in subclause (I).
								(iii)The Secretary shall, at the request
				of one or more public housing agencies, establish a separate market area for
				part or all of the area under the jurisdiction of such agencies, if—
								(I)the requested market area contains at
				least 20,000 rental dwelling units;
								(II)the areas contained in the requested
				market area are geographically contiguous and share similar housing market
				characteristics;
								(III)adequate data are available to
				establish a reliable fair market rental for the requested market area, and for
				the remainder of the market area in which it is currently located; and
								(IV)establishing the requested market
				area would raise or lower the fair market rental by 10 percent or more at the
				time the requested market area is established.
								For purposes
				of subclause (III), data for an area shall be considered adequate if they are
				sufficient to establish from time to time a reliable benchmark fair market
				rental based primarily on data from that area, whether or not those data need
				to be supplemented with data from a larger area for purposes of annual
				updates.(iv)The Secretary shall not reduce the
				fair market rental in a market area as a result of a change in the percentile
				of the distribution of market rents used to establish the fair market
				rental.
							.
				(b)Payment
			 standardSubparagraph (B) of section 8(o)(1) of the United States
			 Housing Act of 1937 (42 U.S.C. 1437f(o)(1)(B)) is
			 amended by inserting before the period at the end the following: ,
			 except that no public housing agency shall be required as a result of a
			 reduction in the fair market rental to reduce the payment standard applied to a
			 family continuing to reside in a unit for which the family was receiving
			 assistance under this section at the time the fair market rental was
			 reduced.
			14.Screening of
			 applicantsSubparagraph (B) of
			 section 8(o)(6) of the United States Housing Act of 1937 (1437f(o)(6)(B)) is
			 amended by inserting after the period at the end of the second sentence the
			 following: A public housing agency’s elective screening shall be limited
			 to criteria that are directly related to an applicant’s ability to fulfill the
			 obligations of an assisted lease and shall consider mitigating circumstances
			 related to such applicant. Any applicant or participant determined to be
			 ineligible for admission or continued participation to the program shall be
			 notified of the basis for such determination and provided, within a reasonable
			 time after the determination, an opportunity for an informal hearing on such
			 determination at which mitigating circumstances, including remedial conduct
			 subsequent to the notice, shall be considered..
		15.Enhanced
			 vouchers
			(a)Treatment of unit and family size.—Subparagraph
			 (B) of section 8(t)(1) of the United States Housing Act of 1937 (42 U.S.C.
			 1437f(t)(1)(B)) is amended by inserting after eligibility event for the
			 project, the following: regardless of unit and family size
			 standards normally used by the administering agency (except that tenants may be
			 required to move to units of appropriate size if available on the
			 premises),.
			(b)Eligibility of
			 certain projectsNotwithstanding any other provision of
			 law—
				(1)the property known
			 as The Heritage Apartments (FHA No. 023-44804), in Malden, Massachusetts, shall
			 be considered eligible low-income housing for purposes of the eligibility of
			 residents of the property for enhanced voucher assistance under section 8(t) of
			 the United States Housing Act of 1937 (42 U.S.C. 1437f(t)), pursuant to
			 paragraph (2)(A) of section 223(f) of the Low-Income Housing Preservation and
			 Resident Homeownership Act of 1990 (12 U.S.C. 4113(f)(2)(A));
				(2)such residents
			 shall receive enhanced rental housing vouchers upon the prepayment of the
			 mortgage loan for the property under section 236 of the National Housing Act
			 (12 U.S.C.
			 1715z–1); and
				(3)the Secretary
			 shall approve such prepayment and subsequent transfer of the property without
			 any further condition, except that the property shall be restricted for
			 occupancy, until the original maturity date of the prepaid mortgage loan, only
			 by families with incomes not exceeding 80 percent of the adjusted median income
			 for the area in which the property is located, as published by the
			 Secretary.
				Amounts for
			 the enhanced vouchers pursuant to this subsection shall be provided under
			 amounts appropriated for tenant-based rental assistance otherwise authorized
			 under section 8(t) of the United States Housing Act of 1937.16.Housing innovation
			 program
			(a)Establishment of
			 programTitle I of the United
			 States Housing Act of 1937 (42 U.S.C. 1437 et seq.) is amended
			 by adding at the end the following new section:
				
					36.Housing
				innovation program
						(a)PurposeThe
				purpose of the program under this section is to provide public housing agencies
				and the Secretary the flexibility to design and evaluate innovative approaches
				to providing housing assistance that—
							(1)increase housing
				opportunities for low-income families, including preventing homelessness,
				rehabilitate or replace housing at risk of physical deterioration or
				obsolescence, and develop additional affordable housing;
							(2)leverage other
				Federal, State, and local funding sources, including the low-income housing tax
				credit program, to expand and preserve affordable housing opportunities,
				including public housing;
							(3)provide financial
				incentives and other support mechanisms to families to obtain employment and
				increase earned income;
							(4)test alternative
				rent-setting policies to determine whether rent determinations can be
				simplified and administrative cost savings can be realized while protecting
				extremely low- and very low-income families from increased rent burdens;
							(5)are subject to
				rigorous evaluation to test the effectiveness of such innovative approaches;
				and
							(6)are developed with
				the support of the local community and with the substantial participation of
				affected residents.
							(b)Program
				authority
							(1)ScopeThe Secretary shall carry out a housing
				innovation program under this section under which the Secretary may designate
				not more than 60 public housing agencies to participate, at any one time, in
				the housing innovation program, in accordance with subsections (c) and (d),
				except that, in addition to such 60 agencies, the Secretary may designate an
				additional 20 agencies to participate in the program under the terms of
				subsection (h).
							(2)DurationThe Secretary may carry out the housing
				innovation program under this section only during the 10-year period beginning
				on the date of the enactment of the Section 8 Voucher Reform Act of
				2007.
							(c)Participation of
				existing MTW agencies
							(1)Existing MTW
				agenciesSubject to the
				requirements of paragraph (2), all existing MTW agencies shall be designated to
				participate in the program.
							(2)Conditions of
				participationThe Secretary
				shall approve and transfer into the housing innovation program under this
				section each existing MTW agency that the Secretary determines is not in
				default under such agreement and which the Secretary also determines is meeting
				the goals and objectives of its moving to work plan. Each such agency shall,
				within two years after the date of the enactment of the Section 8 Voucher
				Reform Act of 2007, make changes to its policies that were implemented before
				such date of enactment in order to comply with the requirements of this
				section.
							(d)Additional
				agencies
							(1)Proposals;
				selection processIn addition
				to agencies participating in the program pursuant to subsection (c), the
				Secretary shall, within 18 months after such date of enactment, select public
				housing agencies to participate in the program pursuant to a competitive
				process that meets the following requirements:
								(A)Any public housing agency may be selected
				to participate in the program, except that not more than 5 agencies that are
				near-troubled under the public housing assessment system and/or section 8
				management assessment program may be selected, and except that any agency that
				is a troubled agency under either such assessment program or for which the
				Secretary has hired an alternative management entity for such agency or has
				taken possession of all or any part of such agency’s public housing program
				shall not be eligible for participation. Any near-troubled public housing
				agency participating in the program shall remain subject to the requirements of
				this Act governing tenant rent contributions, eligibility, and continued
				participation, and may not adopt policies described in subsection (e)(4)
				(relating to rents and requirements for continued occupation and
				participation).
								(B)The process provides, to the extent
				possible based on eligible agencies submitting applications and taking into
				account existing MTW agencies participating pursuant to subsection (c), for
				representation among agencies selected of agencies having various
				characteristics, including both large and small agencies, agencies serving
				urban, suburban, and rural areas, and agencies in various geographical regions
				throughout the United States, and which may include the selection of agencies
				that only administer the voucher program under section 8(o).
								(C)Any agency
				submitting a proposal under this paragraph shall have provided notice to
				residents and the local community, not later than 30 days before the first of
				the two public meetings required under subparagraph (D).
								(D)The agency
				submitting a proposal shall hold two public meetings to receive comments on the
				agency’s proposed application, on the implications of changes under the
				proposal, and the possible impact on residents.
								(E)The process
				includes criteria for selection, as follows:
									(i)The extent to
				which the proposal generally identifies existing rules and regulations that
				impede achievement of the goals and objectives of the proposal and an
				explanation of why participation in the program is necessary to achieve such
				goals and objectives.
									(ii)The extent of
				commitment and funding for carrying out the proposal by local government
				agencies and nonprofit organizations, including the provision of additional
				funding and other services, and the extent of support for the proposal by
				residents, resident advisory boards, and members of the local community.
									(iii)The extent to
				which the agency has a successful history of implementing strategies similar to
				those set forth in the agency’s proposal.
									(iv)Whether the
				proposal pursues a priority strategy as specified in paragraph (2). In the case
				of any proposal utilizing a such a priority strategy, the proposal shall be
				evaluated based upon—
										(I)the extent to
				which the proposal is likely to achieve the objectives of developing additional
				housing dwelling units affordable to extremely low-, very low-, and low-income
				families, and preserving, rehabilitating, or modernizing existing public
				housing dwelling units; or
										(II)the extent to which the proposal is likely
				to achieve the purposes of moving families toward economic self-sufficiency and
				increasing employment rates and wages of families without imposing a
				significant rent burden on the lowest income families, as well as such of the
				additional purposes as may be identified in the proposal, which may include
				expanding housing choices utilizing coordinators for the family
				self-sufficiency program under section 23, making more effective use of program
				funds, and improving program management.
										(v)Such other factors
				as the Secretary may provide, in consultation with participating agencies,
				program stakeholders, and any entity conducting evaluations pursuant to
				subsection (f).
									(2)Priority
				strategiesFor purposes of paragraph (1)(E)(iv), the following
				are priority strategies:
								(A)Development,
				rehabilitation, and financingA strategy of development of
				additional affordable housing dwelling units and/or a strategy for preservation
				and physical rehabilitation and modernization of existing public housing
				dwelling units. Such strategies may include innovative financing proposals,
				leveraging of non-public housing funds (including the low-income housing tax
				credit program), and combining of funds for assistance under sections 8 and 9.
				Each such proposal shall include detailed information about the strategies
				expected to be employed, an explanation of why participation in the program is
				necessary to employ such strategies, and numerical goals regarding the number
				of dwelling units to be developed, preserved, or rehabilitated.
								(B)Rent
				reformsA strategy to implement rent reforms, which shall be
				designed to help families increase their earned income through rent and other
				work incentives, and may also test the effectiveness of achieving
				administrative cost savings without increased rent burdens for extremely low-
				and very low-income families.
								(3)Contract
				amendmentAfter selecting
				agencies under this subsection, the Secretary shall promptly amend the
				applicable annual contributions contracts of such agencies to provide
				that—
								(A)subject to
				subparagraph (B), such agencies may implement any policies and activities that
				are not inconsistent with this section without specifying such policies and
				activities in such amendment and without negotiating or entering into any other
				agreements with the Secretary specifying such policies and activities;
				and
								(B)the activities to
				be implemented by an agency under the program in a given year shall be
				described in and subject to the requirements of the annual plan under
				subsection (e)(8). Upon the enactment of this section, any agency which has
				participated in the Moving to Work demonstration may, at its option, be subject
				to the provisions of this paragraph in lieu of any other agreement required by
				the Secretary for participation in the program.
								(4)Maintaining
				participation rateIf, at any
				time after the initial selection period under paragraph (1), the number of
				public housing agencies participating in the program under this section is
				fewer than 40, the Secretary shall promptly solicit applications from and
				select public housing agencies to participate in the program under the terms
				and conditions for application and selection provided in this section to
				increase the number of agencies participating in the program to 40.
							(e)Program
				requirements
							(1)Program
				funds
								(A)In
				generalTo carry out a
				housing innovation program under this section, the participating agency may use
				amounts provided to the agency from the Operating Fund under section 9(e),
				amounts provided to the agency from the Capital Fund under section 9(d), and
				amounts provided to the agency for voucher assistance under section 8(o). Such
				program funds may be used for any activities that are authorized by section
				8(o) or 9, or for other activities that are not inconsistent with this section,
				which shall include, without limitation—
									(i)providing capital
				and operating assistance, and financing for housing previously developed or
				operated pursuant to a contract between the Secretary and such agency;
									(ii)the acquisition,
				new construction, rehabilitation, financing, and provision of capital or
				operating assistance for low-income housing (including housing other than
				public housing) and related facilities, which may be for terms exceeding the
				term of the program under this section in order to secure other financing for
				such housing;
									(iii)costs of site
				acquisition and improvement, providing utility services, demolition, planning,
				and administration of activities under this paragraph;
									(iv)housing
				counseling for low-income families in connection with rental or homeownership
				assistance provided under the program;
									(v)safety, security,
				law enforcement, and anticrime activities appropriate to protect and support
				families assisted under the program;
									(vi)tenant-based
				rental assistance, which may include the project-basing of such assistance;
				and
									(vii)appropriate and
				reasonable financial assistance that is required to preserve low-income housing
				otherwise assisted under programs administered by the Secretary or under State
				or local low-income housing programs.
									(B)Combining
				fundsNotwithstanding any other provision of law, a participating
				agency may combine and use program funds for any activities authorized under
				this section, except that a participating agency may use funds provided for
				assistance under section 8(o) for activities other than those authorized under
				section 8(o) only if (i) in the calendar year prior to its participation in the
				program, the agency utilized not less than 95 percent of such funds allocated
				for that calendar year for such authorized activities or 95 percent of its
				authorized vouchers, including vouchers ported in to the agency and vouchers
				ported out; or (ii) after approval to participate in the program, the agency
				achieves such utilization for a 12-month period. This subparagraph shall not
				apply to participating agencies approved by the Secretary to combine funds from
				sections 8 and 9 of the Act prior to enactment of this section.
								(2)Use of program
				fundsIn carrying out the housing innovation program under this
				section, each participating agency shall continue to assist—
								(A)not less than
				substantially the same number of eligible low-income families under the program
				as it assisted in the base year for the agency; and
								(B)a comparable mix
				of families by family size, subject to adjustment to reflect changes in the
				agency’s waiting list, except that the Secretary may approve exceptions to such
				requirements for up to 3 years based on modernization or redevelopment
				activities proposed in an annual plan submitted and approved in accordance with
				paragraph (8).
								Determinations with respect to the
				number of families served shall be adjusted based on any allocation of
				additional vouchers under section 8(o) and to reflect any change in the
				percentage of program funds that a participating agency receives compared to
				the base year.(3)Retained
				provisionsNotwithstanding any other provision of this section,
				families receiving assistance under this section shall retain the same rights
				of judicial review of agency action as they would otherwise have had if the
				agency were not participating in the program, and each participating agency
				shall comply with the following provisions of this Act:
								(A)Subsections
				(a)(2)(A) and (b)(1) of section 16 (relating to targeting for new admissions in
				the public housing and voucher programs).
								(B)Section 2(b)
				(relating to tenant representatives on the public housing agency board of
				directors).
								(C)Section 3(b)(2)
				(relating to definitions for the terms low-income families and
				very low-income families).
								(D)Section 5(A)(e)
				(relating to the formation of and consultation with a resident advisory
				board).
								(E)Sections 6(f)(1)
				and 8(o)(8)(B) (relating to compliance of units assisted with housing quality
				standards or other codes).
								(F)Sections 6(c)(3),
				6(c)(4)(i), and 8(o)(6)(B) (relating to rights of public housing applicants and
				existing procedural rights for applicants under section 8(o)).
								(G)Section 6(k)
				(relating to grievance procedures for public housing tenants) and comparable
				procedural rights for families assisted under section 8(o).
								(H)Section 6(l)
				(relating to public housing lease requirements), except that for units assisted
				both with program funds and low-income housing tax credits, the initial lease
				term may be less than 12 months if required to conform lease terms with such
				tax credit requirements.
								(I)Section 7 (relating to designation of
				housing for elderly and disabled households), except that a participating
				agency may make such designations(at initial designation or upon renewal) for a
				term of up to 5 years if the agency includes in its annual plan under paragraph
				(8) an analysis of the impact of such designations on affected households and
				such designation is subject to the program evaluation. Any participating agency
				with a designated housing plan that was approved under the moving to work
				demonstration may continue to operate under the terms of such plan for a term
				of 5 years (with an option to renew on the same terms for an additional 5
				years) if it includes in its annual plan an analysis of the impact of such
				designations on affected households and is subject to evaluation under
				subsection (f).
								(J)Subparagraphs (C) through (E) of section
				8(o)(7) and section 8(o)(20) (relating to lease requirements and eviction
				protections for families assisted with tenant-based assistance).
								(K)Subject to
				paragraph (1)(B) of this subsection, section 8(o)(13)(B) (relating to a
				percentage limitation on project-based assistance), except that for purposes of
				this subparagraph such section shall be applied by substituting 50
				percent for 20 percent.
								(L)Section 8(o)(13)(E) (relating to resident
				choice for tenants of units with project-based vouchers), except with respect
				to—
									(i)in
				the case of agencies participating in the moving to work demonstration, any
				housing assistance payment contract entered into within 2 years after the
				enactment of this section;
									(ii)project-based
				vouchers that replace public housing units;
									(iii)not more than 10
				percent of the vouchers available to the participating agency upon entering the
				housing innovation program under this section; and
									(iv)any project-based
				voucher program that is subject to evaluation under subsection (f).
									(M)Section 8(r)
				(relating to portability of voucher assistance), except that a participating
				agency may receive funding for portability obligations under section 8(dd) in
				the same manner as other public housing agencies.
								(N)Sections 8(ee) and
				6(u) (relating to records, certification and confidentiality regarding domestic
				violence).
								(O)Subsections (a)
				and (b) of section 12 (relating to payment of prevailing wages).
								(P)Section 18
				(relating to demolition and disposition of public housing).
								(4)Rents and
				requirements for continued occupancy or participation
								(A)Before policy
				changeBefore adopting any
				policy pursuant to participation in the housing innovation program under this
				section that would make a material change to the requirements of this Act
				regarding tenant rents or contributions, or conditions of continued occupancy
				or participation, a participating agency shall complete each of the following
				actions:
									(i)The agency shall
				conduct an impact analysis of the proposed policy on families the agency is
				assisting under the program under this section and on applicants on the waiting
				list, including analysis of the incidence and severity of rent burdens greater
				than 30 percent of adjusted income on households of various sizes and types and
				in various income tiers, that would result, if any, without application of the
				hardship provisions. The analysis with respect to applicants on the waiting
				list may be limited to demographic data provided by the applicable consolidated
				plan, information provided by the Secretary, and other generally available
				information. The proposed policy, including provisions for addressing hardship
				cases and transition provisions that mitigate the impact of any rent increases
				or changes in the conditions of continued occupancy or participation, and data
				from this analysis shall be made available for public inspection for at least
				60 days in advance of the public meeting described in clause (ii).
									(ii)The agency shall
				hold a public meeting regarding the proposed change, including the hardship
				provisions, which may be combined with a public meeting on the draft annual
				plan under paragraph (8) or the annual report under paragraph (9).
									(iii)The board of
				directors or other similar governing body of the agency shall approve the
				change in public session.
									(iv)The agency shall
				obtain approval from the Secretary of the annual plan or plan amendment. The
				Secretary may approve a plan or amendment containing a material change to the
				requirements of this Act regarding tenant rents or contributions, or conditions
				of continued occupancy or participation, only if the agency agrees that such
				policy may be included as part of the national evaluation.
									(B)After policy
				changeAfter adopting a policy described in subparagraph (A), a
				program agency shall complete each of the following actions:
									(i)The
				agency shall provide adequate notice to residents, which shall include a
				description of the changes in the public housing lease or participation
				agreement that may be required and of the hardship or transition protections
				offered.
									(ii)In the case of
				any additional requirements for continued occupancy or participation, the
				agency shall execute a lease addendum or participation agreement specifying the
				requirements applicable to both the resident and the agency. A resident may
				bring a civil action to enforce commitments of the agency made through the
				lease addendum or participation agreement.
									(iii)The agency shall
				reassess rent, subsidy level, and policies on program participation no less
				often than every two years, which shall include preparing a revised impact
				analysis, and make available to the public the results of such reassessment and
				impact analysis. The requirement under this clause may be met by sufficiently
				detailed interim reports, if any, by the national evaluating entity.
									(iv)The agency shall
				include in the annual report under paragraph (8) information sufficient to
				describe any hardship requests, including the number and types of requests
				made, granted, and denied, the use of transition rules, and adverse impacts
				resulting from changes in rent or continued occupancy policies, including
				actions taken by the agency to mitigate such impacts and impacts on families no
				longer assisted under the program.
									(C)Applicability to
				existing MTW agenciesAn
				existing MTW agency that, before the date of the enactment of this section,
				implemented material changes to the requirements of this Act regarding tenant
				rents or contributions, or conditions of continued occupancy or participation,
				as part of the moving to work demonstration shall not be subject to
				subparagraph (A) with regard to such previously implemented changes, but shall
				comply with the requirements of subparagraph (B)(ii) and provide the evaluation
				and impact analysis required by subparagraph (B)(iii) by the end of the second
				agency fiscal year ending after such date of enactment.
								(5)Prohibition
				against decrease in program fundsThe amount of program funds a
				participating agency receives shall not be diminished by its participation in
				the housing innovation program under this section.
							(6)Submission of
				informationAs part of the annual report required under
				subsection (g)(2), each participating agency shall submit information annually
				to the Secretary regarding families assisted under the program of the agency
				and comply with any other data submissions required by the Secretary for
				purposes of evaluation of the program under this section.
							(7)Public and
				resident participationEach
				participating agency shall provide opportunities for resident and public
				participation in the annual plan under paragraph (8), as follows:
								(A)Notice to
				residents
									(i)NoticeEach year, the agency shall provide notice
				to the low-income families it serves under the programs authorized by this
				section as to the impact of proposed policy changes and program initiatives and
				of the schedule of resident advisory board and public meetings for the annual
				plan.
									(ii)MeetingThe
				agency shall hold at least one meeting with the resident advisory board
				(including representatives of recipients of assistance under section 8) to
				review the annual plan for each year.
									(B)Public
				meetingWith respect to each annual plan, the agency shall hold
				at least one annual public meeting to obtain comments on the plan, which may be
				combined with a meeting to review the annual report. In the case of any agency
				that administers, in the aggregate, more than 15,000 public housing units and
				vouchers, the agency shall hold additional meetings in locations that promote
				attendance by residents and other stakeholders.
								(C)Public
				availabilityBefore adoption of any annual plan, and not less
				than 30 days before the public meeting required under subparagraph (A)(ii) with
				respect to the plan, the agency shall make the proposed annual plan available
				for public inspection. The annual plan shall be made available for public
				inspection not less than 30 days before approval by the board of directors (or
				other similar governing body) of the agency and shall remain publicly
				available.
								(D)Board
				approvalBefore submitting an annual plan or annual report to the
				Secretary, the plan or report, as applicable, shall be approved in a public
				meeting by the board of directors or other governing body of the agency.
								(8)Annual
				plan
								(A)RequirementFor
				each year that a participating agency participates in the housing innovation
				program under this section, the agency shall submit to the Secretary, in lieu
				of all other planning requirements, an annual plan under this paragraph.
								(B)ContentsEach
				annual plan shall include the following information:
									(i)A
				list and description of all program initiatives and generally applicable policy
				changes, including references to affected provisions of law or the implementing
				regulations affected.
									(ii)A
				description and comparison of changes under the housing innovation program of
				the agency from the plan for such program for the preceding year.
									(iii)A description of
				property redevelopment or portfolio repositioning strategies and proposed
				changes in policies or uses of funds required to implement such
				strategies.
									(iv)Documentation of
				public and resident participation sufficient to comply with the requirements
				under paragraphs (4) and (7), including a copy of any recommendations submitted
				in writing by the resident advisory board of the agency and members of the
				public, a summary of comments, and a description of the manner in which the
				recommendations were addressed.
									(v)Certifications by
				the agency that—
										(I)the annual plan
				will be carried out in conformity with title VI of the Civil Rights Act of
				1964, the Fair Housing Act, section 504 of the Rehabilitation Act of 1973,
				title II of the Americans with Disabilities Act of 1990, and the rules,
				standards, and policies in the approved plan;
										(II)the agency will
				affirmatively further fair housing; and
										(III)the agency has
				complied and will continue to comply with its obligations under the national
				evaluation.
										(vi)A description of the agency’s local asset
				management strategy for public housing properties, which shall be in lieu of
				any other asset management, project based management or accounting, or other
				system of allocating resources and costs to participating agency assets or cost
				centers that the Secretary may otherwise impose under this Act.
									(C)ChangesIf
				the agency proposes to make material changes in policies or initiatives in the
				plan during the year covered by the plan, the agency shall consult with the
				resident advisory board for the agency established pursuant to section 5A(e)
				and the public regarding such changes before their adoption.
								(D)Approval
				process
									(i)TimingThe Secretary shall review and approve or
				disapprove each annual plan submitted to the Secretary within 45 days after
				such submission.
									(ii)Standards for
				disapprovalThe Secretary may disapprove a plan only if—
										(I)the Secretary
				reasonably determines, based on information contained in the annual plan or
				annual report, that the agency is not in compliance with the requirements of
				this section;
										(II)the annual plan
				or most recent annual report is not consistent with other reliable information
				available to the Secretary; or
										(III)the annual plan
				or annual report or the agency’s activities under the program are not otherwise
				in accordance with applicable law.
										(iii)Failure to
				disapproveIf a submitted
				plan is not disapproved within 45 days after submission, the plan shall be
				considered to be approved for purposes of this section. The preceding sentence
				shall not preclude judicial review regarding such compliance pursuant to
				chapter
				7 of title 5, United States Code, or an action regarding such
				compliance under section 1979 of the Revised Statutes of the United States (42
				U.S.C. 1983).
									(f)Evaluation of
				Performance
							(1)In
				generalThe Secretary shall
				conduct detailed evaluations of all public housing agencies participating in
				the program under this section—
								(A)to determine the
				level of success of each public housing agency in achieving the purposes of the
				program under subsection (a); and
								(B)to identify
				program models that can be replicated by other agencies to achieve such
				success.
								(2)Reports
								(A)In
				generalThe Secretary shall
				submit three reports to the Congress, as provided in subparagraph (B),
				evaluating the programs of all public housing agencies participating in the
				program under this section and all agencies participating in the moving to work
				demonstration. Each such report shall include findings and recommendations for
				any appropriate legislative action.
								(B)TimingThe
				reports under this paragraph shall include—
									(i)an
				initial report, which shall be submitted before the expiration of the 3-year
				period beginning on the date of the enactment of the
				Section 8 Voucher Reform Act of
				2007;
									(ii)an interim
				report, which shall be submitted before the expiration of the 5-year period
				beginning on such date of enactment; and
									(iii)a final report, which shall be submitted
				before the expiration of the 10-year period beginning on such date of
				enactment.
									(3)Evaluating
				entityThe Secretary may contract out the responsibilities under
				this paragraphs (1) and (2) to an independent entity that is qualified to
				perform such responsibilities.
							(4)Performance
				measuresThe Secretary or the
				evaluating entity, as applicable, shall establish performance measures, which
				may include—
								(A)a baseline
				performance level against which program activities may be evaluated; and
								(B)performance
				measures for—
									(i)increasing housing
				opportunities for extremely low-, very low-, and low-income families, replacing
				or rehabilitating housing at risk of physical deterioration or obsolescence,
				and developing additional affordable housing;
									(ii)leveraging other
				Federal, State, and local funding sources, including the low-income housing tax
				credit program, to expand and preserve affordable housing opportunities,
				including public housing;
									(iii)moving families to self-sufficiency and
				increasing employment rates and wages of families without imposing a
				significant rent burden on the families having the lowest incomes;
									(iv)reducing
				administrative costs; and
									(v)any other
				performance measures that the Secretary or evaluating entity, as applicable,
				may establish.
									(g)Recordkeeping,
				reports, and audits
							(1)RecordkeepingEach
				public housing agency participating in the program under this section shall
				keep such records as the Secretary may prescribe as reasonably necessary to
				disclose the amounts and the disposition of amounts under the program, to
				ensure compliance with the requirements of this section, and to measure
				performance.
							(2)ReportsIn lieu of all other reporting
				requirements, each such agency participating in the program shall submit to the
				Secretary an annual report in a form and at a time specified by the Secretary.
				Each annual report shall include the following information:
								(A)A description,
				including an annual consolidated financial report, of the sources and uses of
				funds of the agency under the program, which shall account separately for funds
				made available under section 8 and subsections (d) and (e) of section 9, and
				shall compare the agency’s actions under the program with its annual plan for
				the year.
								(B)An annual audit
				that complies with the requirements of Circular A–133 of the Office of
				Management and Budget, including the OMB Compliance Supplement.
								(C)A description of
				each hardship exception requested and granted or denied, and of the use of any
				transition rules.
								(D)Documentation of
				public and resident participation sufficient to comply with the requirements
				under paragraph (7).
								(E)A comparison of
				income and the sizes and types of families assisted by the agency under the
				program compared to those assisted by the agency in the base year.
								(F)Every two years,
				an evaluation of rent policies, subsidy level policies, and policies on program
				participation.
								(G)A description of
				any ongoing local evaluations and the results of any local evaluations
				completed during the year.
								(3)Access to
				documents by secretaryThe Secretary shall have access for the
				purpose of audit and examination to any books, documents, papers, and records
				that are pertinent to assistance in connection with, and the requirements of,
				this section.
							(4)Access to
				documents by the Comptroller GeneralThe Comptroller General of the United
				States, or any of the duly authorized representatives of the Comptroller
				General, shall have access for the purpose of audit and examination to any
				books, documents, papers, and records that are pertinent to assistance in
				connection with, and the requirements of, this section.
							(5)Reports
				regarding evaluationsThe Secretary shall require each public
				housing agency participating in the program under this section to submit to the
				Secretary, as part of the agency’s annual report under paragraph (2), such
				information as the Secretary considers appropriate to permit the Secretary to
				evaluate (pursuant to subsection (f)) the performance and success of the agency
				in achieving the purposes of the demonstration.
							(h)Additional
				program agenciesIn participating in the program under the terms
				of this subsection, the public housing agencies designated for such
				participation shall be subject to the requirements of this section, and the
				additional following requirements:
							(1)Applicability of
				certain existing provisionsSuch agencies shall be subject to the
				provisions of—
								(A)subsections (a)
				and (b) of section 3; and
								(B)section 8(o),
				except for paragraph (11) and except as the requirements of section 8(o) are
				modified by subsection (e)(3) of this section.
								(2)No time
				limitsSuch agencies may not impose time limits on the term of
				housing assistance received by families under the program.
							(3)No employment
				conditionsSuch agencies may not condition the receipt of housing
				assistance by families under the program on the employment status of one of
				more family members.
							(4)One-for-one
				replacement
								(A)Conditions on
				demolitionSuch agencies may
				not demolish or dispose of any dwelling unit of public housing operated or
				administered by such agency (including any uninhabitable unit and any unit
				previously approved for demolition) except pursuant to a plan for replacement
				of such units in accordance with, and approved by the Secretary of Housing and
				Urban Development pursuant to, subparagraph (B).
								(B)Plan
				requirementsThe Secretary may not approve a plan that provides
				for demolition or disposition of any dwelling unit of public housing referred
				to in subparagraph (A) unless—
									(i)such plan provides
				for outreach to public housing agency residents in accordance with paragraph
				(5);
									(ii)not later than 60
				days before the date of the approval of such plan, such agency has convened and
				conducted a public hearing regarding the demolition or disposition proposed in
				the plan;
									(iii)such plan
				provides that for each such dwelling unit demolished or disposed of, such
				public housing agency will provide an additional dwelling unit through—
										(I)the acquisition or
				development of additional public housing dwelling units; or
										(II)the acquisition,
				development, or contracting (including through project-based assistance) of
				additional dwelling units that are subject to requirements regarding
				eligibility for occupancy, tenant contribution toward rent, and long-term
				affordability restrictions which are comparable to public housing units, except
				that no household may be prevented from occupying a replacement dwelling unit
				provided pursuant to clause (iii) except to the extent specifically provided by
				any other provision of Federal law (including subtitle F of title V of the
				Quality Housing and Work Responsibility Act of 1998 (42 U.S.C. 13661 et
				seq.; relating to safety and security in public and assisted
				housing, subtitle D of title VI of the Housing and Community Development Act of
				1992 (42 U.S.C. 13611 et seq.; relating to preferences for elderly and disabled
				residents), and section 16(f) of this Act (42 U.S.C. 1437n(f)); relating to
				ineligibility of persons convicted of methamphetamine offenses);
										(iv)such plan provides for a right, and
				implementation of such right, to occupancy of additional dwelling units
				provided in accordance with clause (iii), for households who, as of the time
				that dwelling units demolished or disposed of were vacated to provide for such
				demolition or disposition, were occupying such dwelling units;
									(v)such plan provides
				that the proposed demolition or disposition and relocation will be carried out
				in a manner that affirmatively furthers fair housing, as described in
				subsection (e) of section 808 of the Civil Rights Act of 1968; and
									(vi)to the extent
				that such plan provides for the provision of replacement or additional dwelling
				units, or redevelopment, in phases over time, such plan provides that the ratio
				of dwelling units described in subclauses (I) and (II) of clause (iii) that are
				provided in any such single phase to the total number of dwelling units
				provided in such phase is not less than the ratio of the aggregate number of
				such dwelling units provided under the plan to the total number of dwelling
				units provided under the plan.
									(C)Inapplicable
				provisionsSubparagraphs (B) and (D) of section 8(o)(13) of the
				United States Housing Act of 1937 (42 U.S.C.
				1437f(o)(13)) shall not apply with respect to vouchers used to
				comply with the requirements of subparagraph (B)(iii) of this paragraph.
								(D)MonitoringThe
				Secretary of Housing and Urban Development shall provide for the appropriate
				field offices of the Department to monitor and supervise enforcement of this
				paragraph and plans approved under this paragraph and to consult, regarding
				such monitoring and enforcement, with resident councils of, and residents of
				public housing operated or administered by, the agency.
								(5)Comprehensive
				outreach planNo program
				funds of such agencies may be use to demolish or dispose of any public housing
				dwelling units except in accordance with a comprehensive outreach plan for such
				activities, developed by the agency in conjunction with the residents of the
				public housing agency, as follows:
								(A)The plan shall be
				developed by the agency and a resident task force, which may include members of
				the Resident Council, but may not be limited to such members, and which shall
				represent all segments of the population of residents of the agency, including
				single parent-headed households, the elderly, young employed and unemployed
				adults, teenage youth, and disabled persons.
								(B)The votes and
				agreements regarding the plan shall involve—
									(i)in
				the case of any public housing agency that administers 250 or fewer public
				housing dwelling units, not less than 10 percent of affected residents;
				and
									(ii)in the case of any public housing agency
				that administers more than 250 public housing dwelling units, not less than 25
				affected residents.
									(C)The plan shall provide for and describe
				outreach efforts to inform residents of the program under this subsection,
				including a door-to-door information program, monthly newsletters to each
				resident household, monthly meetings dedicated solely to every aspect of the
				proposed development, including redevelopment factors, which shall include the
				one-for-one replacement requirement under paragraph (5), resident rights to
				return, the requirements of the program under this subsection, new resident
				support and community services to be provided, opportunities for participation
				in architectural design, and employment opportunities for residents, which
				shall make available at least 30 percent of the total hours worked at all such
				employment, and shall also make available at least 25 percent of unskilled jobs
				in demolition activities and 25 percent of unskilled jobs in construction
				activities related to the redevelopment project, including job training,
				apprenticeships, union membership assistance.
								(D)The plan shall
				provide for regularly scheduled monthly meeting updates and a system for filing
				complaints about any aspect of the redevelopment process.
								(i)DefinitionsFor
				purposes of this section, the following definitions shall apply:
							(1)Existing MTW
				agencyThe term
				existing MTW agency means a public housing agency that as of the
				date of the enactment of the Section 8 Voucher Reform Act of 2007 has an
				existing agreement with the Secretary pursuant to the moving to work
				demonstration.
							(2)Base
				yearThe term base year means, with respect to a
				participating agency, the agency fiscal year most recently completed prior to
				selection and approval for participation in the housing innovation program
				under this section.
							(3)Moving to work
				demonstrationThe term
				moving to work demonstration means the moving to work
				demonstration program under section 204 of the Departments of Veterans Affairs
				and Housing and Urban Development, and Independent Agencies Appropriations Act,
				1996 (42 U.S.C.
				1437f note).
							(4)Participating
				agenciesThe term participating agencies means
				public housing agencies designated and approved for participation, and
				participating, in the housing innovation program under this section.
							(5)Program
				fundsThe term program funds means, with respect to
				a participating agency, any amounts that the agency is authorized, pursuant to
				subsection (e)(1), to use to carry out the housing innovation program under
				this section of the agency.
							(6)ResidentsThe
				term residents means, with respect to a public housing agency,
				tenants of public housing of the agency and participants in the voucher or
				other housing assistance programs of the agency funded under section 8(o), or
				tenants of other units owned by the agency and assisted under this
				section.
							(j)Authorization of
				appropriations for resident technical assistanceThere is
				authorized to be appropriated for each of fiscal years 2008 through 2012
				$10,000,000, for providing capacity building and technical assistance to
				enhance the capabilities of low-income families assisted under the program
				under this section to participate in the process for establishment of annual
				plans under this section for participating agencies.
						(k)Authorization of
				appropriations for evaluationsThere is authorized to be
				appropriated $15,000,000 to the Department of Housing and Urban Development for
				the purpose of conducting the evaluations required under subsection
				(f)(1).
						.
			(b)GAO
			 reportNot later than 48
			 months after the date of the enactment of this Act, the Comptroller General of
			 the United States shall submit a report to the Congress on the extent to which
			 the public housing agencies participating in the housing innovation program
			 under section 36 of the United States Housing Act of 1937 are meeting the goals
			 and purposes of such program, as identified in subsection (a) of such section
			 36.
			17.Demonstration
			 program waiver authority
			(a)Authority To
			 enter into agreementsNotwithstanding any other provision of law,
			 the Secretary of Housing and Urban Development may enter into such agreements
			 as may be necessary with the Social Security Administration and the Secretary
			 of Health and Human Services to allow for the participation, in any
			 demonstration program described in subsection (c), by the Department of Housing
			 and Urban Development and the use under such program of housing choice vouchers
			 under section 8(o) of the United States Housing Act of 1937 (42 U.S.C.
			 1437f(o)).
			(b)Waiver of income
			 requirementsThe Secretary of
			 Housing and Urban Development may, to extent necessary to allow rental
			 assistance under section 8(o) of the United States Housing Act of 1937 to be
			 provided on behalf of persons described in subsection (c) who participate in a
			 demonstration program described in such subsection, and to allow such persons
			 to be placed on a waiting list for such assistance, partially or wholly
			 disregard increases in earned income for the purpose of rent calculations under
			 section 3 for such persons.
			(c)Demonstration
			 programsA demonstration program described in this subsection is
			 a demonstration program of a State that provides for persons with significant
			 disabilities to be employed and continue to receive benefits under programs of
			 the Department of Health and Human Services and the Social Security
			 Administration, including the program of supplemental security income benefits
			 under title XVI of the Social Security Act, disability insurance benefits under
			 title II of such Act, and the State program for medical assistance (Medicaid)
			 under title XIX of such Act.
			18.Access to HUD
			 programs for persons with limited English proficiency
			(a)HUD
			 responsibilitiesTo allow the Department of Housing and Urban
			 Development to better serve persons with limited proficiency in the English
			 language by providing technical assistance to recipients of Federal funds, the
			 Secretary of Housing and Urban Development shall take the following
			 actions:
				(1)Task
			 forceWithin 90 days after the enactment of this Act, convene a
			 task force comprised of appropriate industry groups, recipients of funds from
			 the Department of Housing and Urban Development (in this section referred to as
			 the Department), community-based organizations that serve
			 individuals with limited English proficiency, civil rights groups, and
			 stakeholders, which shall identify a list of vital documents, including
			 Department and certain property and other documents, to be competently
			 translated to improve access to federally conducted and federally assisted
			 programs and activities for individuals with limited English proficiency. The
			 task force shall meet not less frequently than twice per year.
				(2)TranslationsWithin
			 6 months after identification of documents pursuant to paragraph (1), produce
			 translations of the documents identified in all necessary languages and make
			 such translations available as part of the library of forms available on the
			 website of the Department and as part of the clearinghouse developed pursuant
			 to paragraph (4).
				(3)PlanDevelop
			 and carry out a plan that includes providing resources of the Department to
			 assist recipients of Federal funds to improve access to programs and activities
			 for individuals with limited English proficiency, which plan shall include the
			 elements described in paragraph (4).
				(4)Housing
			 information resource centerDevelop and maintain a housing
			 information resource center to facilitate the provision of language services by
			 providers of housing services to individuals with limited English proficiency.
			 Information provided by such center shall be made available in printed form and
			 through the Internet. The resources provided by the center shall include the
			 following:
					(A)Translation of
			 written materialsThe center
			 may provide, directly or through contract, vital documents from competent
			 translation services for providers of housing services.
					(B)Toll-free
			 customer service telephone numberThe center shall provide a
			 24-hour toll-free interpretation service telephone line, by which recipients of
			 funds of the Department and individuals with limited English proficiency
			 may—
						(i)obtain information
			 about federally conducted or federally assisted housing programs of the
			 Department;
						(ii)obtain assistance
			 with applying for or accessing such housing programs and understanding Federal
			 notices written in English; and
						(iii)communicate with
			 housing providers. and learn how to access additional language services.
						The
			 toll-free telephone service provided pursuant to this subparagraph shall
			 supplement resources in the community identified by the plan developed pursuant
			 to paragraph (3).(C)Document
			 clearinghouseThe center shall collect and evaluate for accuracy
			 or develop, and make available, templates and documents that are necessary for
			 consumers, relevant industry representatives, and other stakeholders of the
			 Department, to access, make educated decisions, and communicate effectively
			 about their housing, including—
						(i)administrative and
			 property documents;
						(ii)legally binding
			 documents;
						(iii)consumer
			 education and outreach materials;
						(iv)documents
			 regarding rights and responsibilities of any party; and
						(v)remedies available
			 to consumers.
						(D)Study of language
			 assistance programsThe
			 center shall conduct a study that evaluates best-practices models for all
			 programs of the Department that promote language assistance and strategies to
			 improve language services for individuals with limited English proficiency. Not
			 later than 18 months after the date of the enactment of this Act, the center
			 shall submit a report to the Committee on Financial Services of the House of
			 Representatives and the Committee on Banking, Housing, and Urban Affairs of the
			 Senate, which shall provide recommendations for implementation, specific to
			 programs of the Department, and information and templates that could be made
			 available to all recipients of grants from the Department.
					(E)Cultural and
			 linguistic competence materialsThe center shall provide
			 information relating to culturally and linguistically competent housing
			 services for populations with limited English proficiency.
					(b)Authorization of
			 appropriationsThere are authorized to be appropriated such sums
			 as may be necessary to carry out subsection (a).
			(c)ReportNot
			 later than the expiration of the 6-month period beginning on the date of the
			 enactment of this Act, and annually thereafter, the Secretary of Housing and
			 Urban Development shall submit a report regarding its compliance with the
			 requirements under subsection (a) to the Committee on Financial Services of the
			 House of Representatives and the Committee on Banking, Housing, and Urban
			 Affairs of the Senate.
			19.Transfer of certain
			 rental assistance contracts
			(a)TransferSubject to subsection (c) and
			 notwithstanding any other provision of law, the Secretary of Housing and Urban
			 Development shall, at the request of the owner, transfer or authorize the
			 transfer, of the contracts, restrictions, and debt described in subsection
			 (b)—
				(1)on the housing that is owned or managed by
			 Community Properties of Ohio Management Services LLC or an affiliate of Ohio
			 Capital Corporation for Housing and located in Franklin County, Ohio, to other
			 properties located in Franklin County, Ohio; and
				(2)on the housing that is owned or managed by
			 The Model Group, Inc., and located in Hamilton County, Ohio, to other
			 properties located in Hamilton County, Ohio.
				(b)Contracts,
			 restrictions, and debt coveredThe contracts, restrictions, and
			 debt described in this subsection are as follows:
				(1)All or a portion
			 of a project-based rental assistance housing assistance payments contract under
			 section 8 of the United States Housing Act of 1937 (42 U.S.C.
			 1437f).
				(2)Existing Federal
			 use restrictions, including without limitation use agreements, regulatory
			 agreements, and accommodation agreements.
				(3)Any subordinate
			 debt held by the Secretary or assigned and any mortgages securing such debt,
			 all related loan and security documentation and obligations, and reserve and
			 escrow balances.
				(c)Retention of
			 same number of units and amount of assistanceAny transfer
			 pursuant to subsection (a) shall result in—
				(1)a
			 total number of dwelling units (including units retained by the owners and
			 units transferred) covered by assistance described in subsection (b)(1) after
			 the transfer remaining the same as such number assisted before the transfer,
			 with such increases or decreases in unit sizes as may be contained in a plan
			 approved by a local planning or development commission or department;
			 and
				(2)no reduction in the total amount of the
			 housing assistance payments under contracts described in subsection
			 (b)(1).
				(d)Effective
			 dateThis section shall take effect on the date of the enactment
			 of this Act.
			20.Authorization of
			 appropriationsThere is
			 authorized to be appropriated the amount necessary for each of fiscal years
			 2008 through 2012 to provide public housing agencies with incremental
			 tenant-based assistance under section 8(o) of the United States Housing Act of
			 1937 (42 U.S.C.
			 1437f(o)) sufficient to assist 20,000 incremental dwelling
			 units in each such fiscal year.
		21.Acceptable
			 identification requirement
			(a)In
			 generalRental housing assistance under section 8(o) of the
			 United States Housing Act of 1937 may not be provided on behalf of any
			 individual or household unless the individual provides, or, in the case of a
			 household, all adult members of the household provide, valid personal
			 identification in one of the following forms:
				(1)Social security
			 card with photo identification card or Real ID Act identification
					(A)A social security
			 card accompanied by a photo identification card issued by the Federal
			 Government or a State Government; or
					(B)A driver’s license
			 or identification card issued by a State in the case of a State that is in
			 compliance with title II of the REAL ID Act of 2005 (title II of division B of
			 Public Law
			 109–13;
			 49 U.S.C.
			 30301 note).
					(2)PassportA
			 passport issued by the United States or a foreign government.
				(3)USCIS photo
			 identification cardA photo identification card issued by the
			 Secretary of Homeland Security (acting through the Director of the United
			 States Citizenship and Immigration Services).
				(b)RegulationsThe Secretary of Housing and Urban
			 Development shall, by regulation, require that each public housing agency or
			 other entity administering rental housing assistance described in subsection
			 (a) take such actions as the Secretary considers necessary to ensure compliance
			 with the requirements of subsection (a).
			22.Effective
			 dateExcept as otherwise
			 specifically provided in this Act, this Act and the amendments made by this
			 Act, shall take effect on January 1, 2008.
		
	
		
			Passed the House of
			 Representatives July 12, 2007.
			Lorraine C. Miller,
			Clerk.
		
	
	
	
